Exhibit 10.4

 

 

 

 

 

FIRST AMENDED AND RESTATED LOAN AGREEMENT

(Inventory Loan)

 

 

 

By and Between

NATIONAL BANK OF ARIZONA

and

BLUEGREEN/BIG CEDAR VACATIONS, LLC

Dated: June 30, 2015

_________________________________

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

 

 


1 

DEFINITIONS


2 

1.1 

Certain Defined Terms


2 

1.2 

Other Definitional Provisions


14 

2 

LOAN COMMITMENT; USE OF PROCEEDS


14 

2.1 

Loan Commitment


14 

 

(a)  Determination of Advance Amounts as to Additional Timeshare Inventory


14 

 

(b)  Determination of Advance Amounts as to Phase III Timeshare Intervals


15 

 

(c)  Revolving Nature of Loan


16 

 

(d)  Maximum Aggregate Loan Amount


16 

2.2 

Continuation of Obligations Throughout Term


16 

2.3 

Use of Advance


16 

2.4 

Repayment of Loan


16 

2.5 

Interest


16 

2.6 

Payments


17 

2.7 

Minimum Required Payments


17 

 

(a)  Interest Payments


17 

 

(b)  Release Payments


17 

 

(c)  Release Process


18 

 

(d)  Minimal Principal Reductions


19 

 

(e)  Release Price Maximum


19 

 

(f)  Final Payment


19 

2.8 

Prepayment


20 

2.9 

Loan Fee and Amendment Fee


20 

 

(a)  Loan Fee


20 

 

(b)  Amendment Fee


20 

2.1 

Application of Proceeds of Collateral and Payments


20 

2.11 

Additional Timeshare Inventory


21 

2.12 

Non-Use Fee


21 

2.13 

Release of Mortgage


21 

3 

SECURITY


21 

3.1 

Maintenance of Security


21 

3.2 

Liability of Guarantor


22 

3.3 

Cross-Collateralization


22 

4 

CONDITIONS PRECEDENT TO ADVANCE; METHOD OF DISBURSEMENT


22 

4.1 

Closing Conditions


22 

 

(a)  Loan Documents


22 

 

(b)  Opinions


22 

 

(c)  Organizational Documents


22 

 

(d)  Credit Reports; Search Reports


22 

 

(e)  Timeshare Project Due Diligence


23 

 

(f)  Subordinate Debt


23 

 

(g)  Exchange Affiliation


23 

 

(h)  Payment of Expenses


23 

 

(i)  Litigation


24 

 

(j)  Appraisal


24 

 

(k)  Checklist Items


24 

 

(l)  Certificate of Conformance


24 

 

(m) Declaration


24 

 

 

 

 

 





--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(Continued)

 

(n)  Receivables Loan


24 

4.2 

Conditions Precedent to Advance


24 

 

(a)  Request for Advance


24 

 

(b)  Event of Default


24 

 

(c)  Representations and Warranties


25 

 

(d)  No Violation of Usury Law


25 

 

(e)  Payment of Fees


25 

 

(f)  Condemnation or Litigation


25 

 

(g)  Loan to Cost Ratio


25 

 

(h)  Other Items


25 

4.3 

Conditions Satisfied at Borrower's Expense


25 

4.4 

Disbursement of Advance


25 

4.5 

No Waiver


25 

5 

REPRESENTATIONS AND WARRANTIES


25 

5.1 

Good Standing


26 

5.2 

Power and Authority; Enforceability


26 

5.3 

Borrower's Principal Place of Business


26 

5.4 

Compliance with Legal Requirements


26 

5.5 

No Misrepresentations


27 

5.6 

No Default for Third Party Obligations


27 

5.7 

Payment of Taxes and Other Impositions


27 

5.8 

Governmental Regulations


27 

5.9 

Employee Benefit Plans


28 

5.1 

Securities Activities


28 

5.11 

Sales Activities


29 

5.12 

Timeshare Inventory Not a Security


29 

5.13 

Representations as to the Timeshare Project


29 

 

(a)  Access


29 

 

(b)  Utilities


29 

 

(c)  Improvements


29 

 

(d)  Zoning Laws, Building Codes, Etc.


29 

5.14 

Litigation and Proceedings


29 

5.15 

Subsidiaries, Affiliates and Capital Structure


30 

5.16 

Solvency


30 

5.17 

No Material Adverse Change in Financial Condition


30 

5.18 

Brokers; Payment of Commissions


30 

5.19 

Foreign Assets Control Regulations


31 

5.2 

Contracts with Affiliates; Subordinated Indebtedness


31 

5.21 

Survival and Additional Representations and Warranties


32 

6 

COVENANTS


32 

6.1 

Affirmative Covenants


32 

 

(a)  Good Standing


32 

 

(b)  Compliance with Legal Requirements


33 

 

(d)  Reports


35 

 

(e)  Subordination of Indebtedness Owing to Affiliates


37 

 

(f)  Payment of Taxes


37 

 

(g)  Payment of Impositions


37 

 

(h)  Further Assurance


38 

 

(i)  Fulfillment of Obligations Under Project and Consumer Documents


38 

 

(j)  Material Increases to Assessments


38 

 

(k)  Maintenance of Timeshare Project and Other Property


38 

 

(l)  Maintenance of Larger Tract


38 

 

(m) Financial Covenants


38 



2

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(Continued)

 

(n)  Exchange Affiliation


39 

 

(o)  Right to Inspect


39 

 

(p)  Management and Marketing


40 

 

(q)  Additional Appraisal


40 

 

(r)  Liquidity


40 

6.2 

Negative Covenants


40 

 

(a)  Change in Borrower's Name, Principal Place of Business, Jurisdiction of
Organization or Business


40 

 

(b)  Restrictions on Additional Indebtedness


40 

 

(c)  Ownership and Control


41 

 

(d)  Making Loans


41 

 

(e)  Negative Pledge


41 

 

(f)  Continuity of Operations


42 

 

(g)  Prohibited Drug Law Activities


42 

 

(h)  Post-Closing Survey


42 

6.3 

Survival of Covenants


43 

7 

DEFAULT


43 

7.1 

Events of Default


43 

 

(a)  Payments


43 

 

(b)  Covenant Defaults


43 

 

(c)  Cross-Default


44 

 

(d)  Environmental Default


44 

 

(e)  Default by Borrower in Other Agreements


44 

 

(f)  Warranties or Representations


44 

 

(g)  Termination of Borrower


44 

 

(h)  Enforceability of Liens


44 

 

(i)  Creditor or Forfeiture Proceedings


44 

 

(j)  Guaranty


44 

 

(k)  Event of Default


44 

 

(l)  Bankruptcy


45 

 

(m)  Attachment, Judgment, Tax Liens


45 

 

(n)  Material Adverse Change


45 

 

(o)  Criminal Proceedings


45 

 

(p)  Loss of License


45 

 

(q)  Suspension of Sales


45 

 

(r)  Reserved


45 

 

(s)  Timeshare Documents


45 

 

(t)  Removal of Collateral


46 

 

(u)  Operating Contracts


46 

 

(v)  Vacation Club


46 

7.2 

Effect of an Event of Default; Remedies


46 

7.3 

Application of Proceeds During an Event of Default


47 

7.4 

Reserved


47 

7.5 

Application of Proceeds


47 

7.6 

Lender's Right to Perform


48 

7.7 

Waiver of Marshalling


48 

7.8 

Waiver in Legal Actions


48 

7.9 

Set-Off


48 

8 

COSTS AND EXPENSES; INDEMNIFICATION; DUTIES OF LENDER


48 

8.1 

Costs and Expenses


49 

8.2 

Indemnification


49 

8.3 

Reserved


50 

8.4 

Delegation of Duties and Rights


50 

8.5 

Foreign Assets Control


50 



3

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(Continued)


9 

CONSTRUCTION AND GENERAL TERMS


50 

9.1 

Payment


50 

9.2 

Entire Agreement


50 

9.3 

Powers Coupled with an Interest


51 

9.4 

Counterparts; Facsimile Signatures


51 

9.5 

Notices


51 

9.6 

Borrower's Representative


52 

9.7 

General Submission Requirements


53 

9.8 

Successors and Assigns; Participation


53 

9.9 

Successors and Assigns


55 

9.1 

Severability


55 

9.11 

Time of Essence


55 

9.12 

Miscellaneous


55 

9.13 

Forum Selection; Jurisdiction; Choice of Law


55 

9.14 

Dispute Resolution


56 

9.15 

Interpretation


58 

9.16 

Destruction of Note; Substitute Note


58 

9.17 

Compliance With Applicable Usury Law


58 

9.18 

Reference to Lender


58 

9.19 

No Joint Venture


59 

9.2 

Scope of Reimbursable Attorney's Fees


59 

9.21 

Confidentiality


59 

9.22 

Relief from Automatic Stay, Etc


59 

9.23 

Reliance


60 

9.24 

Limitation of Damages


60 

9.25 

Waiver of Right of First Refusal


60 

9.26 

Consents, Approvals and Discretion


60 

9.27 

Patriotic Act Provisions


60 

9.28 

Errors and Omissions


61 

9.29 

Background Statements


61 

9.3 

Waiver of Defenses and Release of Claims


61 

9.31 

Document Imaging


62 

9.32 

Prior Loan Agreement


62 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

FIRST AMENDED AND RESTATED LOAN AGREEMENT

(Inventory Loan)

 

THIS FIRST AMENDED AND RESTATED LOAN AGREEMENT is made as of June 30, 2015 by
and between BLUEGREEN/BIG CEDAR VACATIONS, LLC, a Delaware limited liability
company ("Borrower") and NATIONAL BANK OF ARIZONA, a national banking
association ("Lender").

 

BACKGROUND

 

A.The Bluegreen Vacation Club (the "Vacation Club") is a multi-site timeshare
plan established by Bluegreen Vacations Unlimited, Inc. pursuant to the Vacation
Club Trust Agreement and entitles Purchasers who become Owner Beneficiaries
under the Vacation Club Trust Agreement to use any component site within the
Vacation Club, subject to the Vacation Club Trust Agreement and the rules and
regulations governing such occupancy, including, without limitation, its
reservation procedures. 

 

B.Borrower is the developer of the Paradise Point Project (as hereinafter
defined).  In addition to other component site resorts, the Paradise Point
Timeshare Project is a component site resort within the Bluegreen Vacation
Club. 

 

C.When a Purchaser purchases Timeshare Inventory in the Paradise Point Project,
the purchased Timeshare Inventory is conveyed by the Borrower to the Vacation
Club Trustee at the Purchaser's direction as set forth in the Purchase Contract
to be held under the terms of the Vacation Club Trust Agreement.  The Purchaser
thereby is designated an Owner Beneficiary and receives Owner Beneficiary Rights
and appurtenant Vacation Points and is entitled to all the benefits accruing to
Owner Beneficiaries under the Vacation Club Trust Agreement. 

 

D.Effective on December 13, 2013, Borrower and Lender entered into that certain
Loan Agreement (Inventory Loan) pursuant to which Lender agreed to make Advances
of the Loan against completed Timeshare Inventory within Phase I/II of the
Timeshare Project (the "Prior Loan Agreement").  Borrower has requested and
Lender has agreed, subject to the terms and provisions contained herein, to make
Advances of the Loan against Timeshare Inventory located within Phase III of the
Timeshare Project and which is not yet completed and is still under
construction.

 

E.Subject to the satisfaction of certain terms and conditions, Lender and
Borrower desire to amend and restate the Prior Loan Agreement in order to, inter
alia, (i) provide for the making of Advances against Phase III Timeshare
Intervals, (ii) increase the Maximum Loan Amount to $15,000,000, and (iii)
extend the Borrowing Term and the Maturity Date.

 

F.This Agreement amends, restates and supersedes the Prior Loan Agreement, and
upon full execution and delivery of this Agreement and the other Loan Documents
by all parties thereto, this Agreement shall become effective and the Prior Loan
Agreement shall be of no further force or effect.

 







--------------------------------------------------------------------------------

 

 

G.In addition to the foregoing inventory loan, Borrower and Lender are parties
to another loan transaction, the purpose of which is to provide a receivables
loan facility in an aggregate amount of up to $45,000,000 to support Borrower's
working capital needs at the Timeshare Project and other timeshare projects
owned by Borrower (such other loan transactions are sometimes called the
"Receivables Loan").

 

H.The Receivables Loan is evidenced by, among other documents, a First Amended
and Restated Loan and Security Agreement dated June 30, 2015 (as amended from
time to time, the "Receivables Loan Agreement") and other documents executed in
connection therewith and defined in the Receivables Loan Agreement as the "Loan
Documents" (as amended from time to time, collectively with the Receivables Loan
Agreement, the "Receivables Loan Documents").

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and the other Loan Documents, and for other good and
valuable consideration, the receipt and adequacy of which are acknowledged, the
parties to this Agreement agree as follows:

 

1.DEFINITIONS

 

1.1Certain Defined Terms.  As used in this Agreement (including any Exhibits
attached hereto) and the other Loan Documents unless otherwise expressly
indicated in this Agreement or the other Loan Documents, the following terms
shall have the following meanings (such meanings to be applicable equally both
to the singular and plural terms defined).

 

Additional Collateral:  as defined in Section 3.3 hereof.

 

Additional Timeshare Inventory:  as defined in Section 2.11 hereof.

 

Advance:  an advance of the proceeds of the Loan by Lender to, or on behalf of,
Borrower in accordance with the terms and conditions of this Agreement.

 

Affiliate:  Any Person:  (a) which directly or indirectly controls, or is
controlled by, or is under common control with such Person; (b) which directly
or indirectly beneficially owns or holds five percent (5%) or more of the voting
stock of such Person; or (c) for which five percent (5%) or more of the voting
stock of which is directly or indirectly beneficially owned or held by such
Person; provided,  however, that under no circumstances shall Guarantor be
deemed an Affiliate of any 5% or greater shareholder of Guarantor or any
Affiliate of such shareholder who is not a Direct Affiliate (as defined herein)
of Guarantor, nor shall any such shareholder be deemed to be an Affiliate of
Guarantor.  The term "control" means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.  For purposes of this definition, (i) only entities included in
Guarantor’s GAAP consolidated financial statements shall be Affiliates of
Guarantor (a "Direct Affiliate"), (ii) Guarantor shall be deemed to be an
Affiliate of Borrower and (iii) each of Bluegreen Vacations Unlimited, Inc. and
Big Cedar, L.L.C. shall be deemed an Affiliate of Borrower.





2

 

--------------------------------------------------------------------------------

 

 

 

Agreement:  this First Amended and Restated Loan Agreement, as it may from time
to time be amended, supplemented or restated.

 

Amendment Fee:   as defined in Section 2.9(b) hereof.

 

Applicable Usury Law:  the usury law chosen by the parties pursuant to the terms
of Section 9.13 or such other usury law which is applicable if such usury law is
not.

 

Articles of Organization:  the charter, articles of incorporation, articles of
organization, operating agreement, joint venture agreement, partnership
agreement, by-laws and any other written documents evidencing the formation,
organization, governance and continuing existence of an entity.

 

Bankruptcy Code:  as defined in Section 9.22 hereof.

 

Base Rate:  the rates per annum quoted by Lender as Lender's 30 day LIBOR rate
based upon quotes from the London Interbank Offered Rate from the British
Bankers Association Interest Settlement Rates, as quoted for U.S. Dollars by
Bloomberg, or other comparable services selected by the Lender.  The Index is
not necessarily the lowest rate charged by Lender on its loans.  If the
foregoing 30 day LIBOR rate becomes unavailable during the Term, Lender may
designate a substitute index after notifying Borrower.  The 30 day LIBOR rate is
to be strictly interpreted and is not intended to serve any purpose other than
providing an index to determine the interest rate used herein.  The LIBOR rate
selected by Lender may not necessarily be the same as the quoted "offer" side in
the Eurodollar time deposit market by any particular institution or service
applicable to any interest period. 

 

Base Rate Determination Date:  two Business Days prior to the last Business Day
of each calendar month.  Notwithstanding the foregoing, the initial Base Rate
Determination Date shall be two Business Days prior to the Effective Date.

 

Basic Interest:  as defined in Section 2.5 hereof.

 

Basic Interest Rate:  (i) prior to the making of the End of Construction
Advance,  the variable interest rate per annum, adjusted as of each Base Rate
Determination Date, equal to the Base Rate in effect as of each Base Rate
Determination Date plus 450 basis points, but in no event shall the Basic
Interest Rate, prior to the making of the End of Construction Advance, exceed
the rate permitted by the Applicable Usury Law or fall below 5.5% per annum and
(ii) upon and at all times after the making of the End of Construction Advance,
the variable interest rate per annum, adjusted as of each Base Rate
Determination Date, equal to the Base Rate in effect as of each Base Rate
Determination Date plus 350 basis points, but in no event shall the Basic
Interest Rate, upon and at all times following the making of the End of
Construction Advance, exceed the rate permitted by the Applicable Usury Law or
fall below 5% per annum.

 

Bluegreen:  Bluegreen Corporation, a Florida corporation and formerly a
Massachusetts corporation.

 





3

 

--------------------------------------------------------------------------------

 

 

Bluegreen Inc.:  Bluegreen Vacation Club, Inc., a Florida nonprofit corporation,
and its successors and assigns, which was organized and formed to manage and
operate the Vacation Club and with respect to which each Purchaser becomes a
Class A Member thereof upon the purchase of Timeshare Inventory.

 

Borrower:  the entity named as Borrower in the introductory paragraph of this
Agreement and, subject to the restrictions on assignment and transfer contained
in the Loan Documents, its successors and assigns.

 

Borrowing Term:  the period ending on June 30, 2018.

 

Business Day:  every day on which Lender's offices in the state of Arizona are
open to the public for carrying on substantially all its business functions or
any day which is not a Saturday or Sunday or a legal holiday under the laws of
the State of Missouri, State of Florida or the United States.

 

Closing Timeshare:  as defined in Section 2.7(c) hereof.

 

Collateral:  the collateral pledged to Lender pursuant to the Security
Documents.

 

Debtor Relief Laws:  any applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, insolvency, reorganization or similar law, proceeding
or device providing for the relief of debtors from time to time in effect and
generally affecting the rights of creditors.

 

Default Rate:  the lesser of (a) the maximum per annum rate permitted by
Applicable Usury Law, and (b) five percent (5%) per annum in excess of the
applicable Basic Interest Rate not to exceed a maximum per annum rate of
eighteen percent (18%).

Effective Date:  the date of this Agreement. 

 

Encumbered Timeshare Product:  as the context requires, the Timeshare Inventory
or Phase III Timeshare Intervals that are, from time to time, subject to the
lien of the Mortgage.

 

End of Construction Advance:  the Advance at the end of construction which is
made against Phase III Timeshare Intervals.

 

Environmental Indemnity:  a Hazardous Substance Remediation and Indemnification
Agreement dated December 13, 2013, executed and delivered by Borrower and
Guarantor and containing representations, warranties and covenants regarding the
environmental condition of the Timeshare Project and the Collateral, as it may
from time to time be amended, supplemented or restated. 

 

Event of Default:  as defined in Section 7.1 hereof.

 

Executive Order:  as defined in Section 5.19 hereof.

 





4

 

--------------------------------------------------------------------------------

 

 

Existing Indebtedness: collectively, Borrower's existing indebtedness owed to
Quorum.

 

Foreign Assets Control Regulations:  as defined in Section 5.19 hereof.

 

GAAP:  generally accepted accounting principles, applied on a consistent basis,
as described in Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants and/or in statements of the Financial
Accounting Standards Board which are applicable in the circumstances as of the
date in question.

 

General Contractor:  the general contractor retained by the Borrower to
construct Phase III.

 

Guarantor:  Bluegreen, and, subject to any restrictions on assignment and
transfer contained in the Loan Documents, its successors and assigns.

 

Guaranty:  a primary, joint and several guaranty agreement made by a Guarantor
with respect to all or any part of the Obligations, as it may be from time to
time amended, supplemented or restated.

 

Impositions:  all present and future real estate, personal property, excise,
privilege, transaction, documentary stamp and other taxes, charges, assessments
and levies (including non-governmental assessments and levies such as
maintenance charges, association dues and assessments under private covenants,
conditions and restrictions) and any interest, costs, fines or penalties with
respect thereto, general and special, ordinary and extraordinary, foreseen and
unforeseen, of any kind and nature whatsoever which at any time prior to or
after the execution hereof may be assessed, levied or imposed in connection with
the Loan, the Collateral or the Loan Documents.  Impositions shall include any
and all taxes, withholding obligations, deductions, license or other fees,
assessments, charges, fines, duties, imposts, penalties, or any property,
privilege, excise, real estate or other taxes, charges or assessments currently
or hereafter levied or imposed by any local, state, or federal governmental
authority of the United States upon or in connection with or measured by the
Loan Documents, the Collateral, or the principal or accrued interest under the
Loan, Loan Fee, Amendment Fee, Non-Use Fee, collection fees or other amounts
payable by Borrower to Lender under the Loan Documents or by Purchasers to
Borrower.

 

Incipient Default:  an event or condition, the occurrence of which would, with a
lapse of time or the giving of notice or both, become an Event of Default.

 

Indebtedness:  for any Person, without duplication, the sum of the following:

 

(a)indebtedness for borrowed money;

 

(b)obligations evidenced by bonds, debentures, notes or other similar
instruments;

 

(c)obligations to pay the deferred purchase price of property or services;

 





5

 

--------------------------------------------------------------------------------

 

 

(d)obligations as lessee under leases which have been or should be, in
accordance with GAAP, recorded as capital leases;

 

(e)obligations of such Person to purchase securities (or other property) which
arise out of or in connection with the sale of the same or substantially similar
securities or property;

 

(f)obligations of such Person to reimburse any bank or other Person in respect
of amounts actually paid under a letter of credit or similar instrument;

 

(g)indebtedness or obligations of others secured by a lien on any asset of such
Person, whether or not such indebtedness or obligations are assumed by such
Person (to the extent of the value of the asset);

 

(h)obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) though (g) above;
and

 

(i)liabilities in respect to unfunded vested benefits under plans covered by
Title IV of the Employee Retirement Income Security Act of 1974, as amended.

 

Insurance Policies:  the insurance policies that Borrower is required to
maintain and deliver pursuant to Section 6.1(c) hereof.

 

Inventory Costs:  as defined in Section 2.1(a) hereof.

 

Legal Requirements:  (a) all present and future judicial decisions, statutes,
regulations, permits, approvals, registrations and licenses or certificates of
any governmental authority (including from any state regulatory agency,
department or division in any jurisdiction in which the Timeshare Project is
located which has the power and authority to regulate the Timeshare Project in
such jurisdiction) in any way applicable to Borrower or its property, including
any applicable state statute or other law in any jurisdiction where the
Timeshare Project is located which governs the creation and regulation of
condominiums in such jurisdiction, as the same may be amended from time to time,
and (b) all contracts or agreements (written or oral) by which Borrower or its
property is bound or, if compliance therewith would otherwise be in conflict
with any of the Loan Documents, by which Borrower or its property becomes bound
with Lender's prior written consent.

 

Lender:  National Bank of Arizona, a national banking association, and its
successors and assigns.

 

Loan:  the revolving loan made pursuant to Section 2.1 hereof.

 

Loan Documents:  this Agreement, the Note, any and all Guaranties, any and all
Subordination Agreements, the Environmental Indemnity, the Security Documents,
the Patriot Act Certificate and Agreement, and all other documents now or
hereafter executed in connection



6

 

--------------------------------------------------------------------------------

 

 

with the Loan, as they may from time to time be amended, modified, supplemented
or otherwise restated.

 

Loan Fee:  as defined in Section 2.9(a) hereof.

 

Loan to Cost Ratio:  as defined in Section 2.1(a) hereof.

 

Material Adverse Change:  any material and adverse change in, or a change which
has a material adverse effect upon, any of:

 

(a)the business, properties, operations or condition (financial or otherwise) of
Borrower or of Guarantor, which, with the giving of notice or the passage of
time, or both, could reasonably be expected to result in either (i) Borrower or
Guarantor failing to comply with any of the financial covenants contained in
Section 6.1(m) or (ii) Borrower's or Guarantor's inability to perform its or
their respective obligations pursuant to the terms of the Loan Documents; or

 

(b)the legal or financial ability of Borrower or Guarantor to perform its or
their respective obligations under the Loan Documents and to avoid any Incipient
Default or Event of Default; or

 

(c)the legality, validity, binding effect or enforceability against Borrower or
Guarantor of any Loan Document.

 

Maturity Date:  the first to occur of (a) June 30, 2020 or (b) the date on which
the Loan is required to be repaid pursuant to the terms of this Agreement.

 

Maximum Loan Amount:  $15,000,000.

 

Minimum Quarterly Payments:  as defined in Section 2.7(d) hereof.

 

Monthly Payment Date:  the 20th day of each calendar month (or if such 20th day
is not a Business Day, then the first Business Day thereafter).

 

Mortgage:  the Deed of Trust, Assignment of Leases, Rents and Proceeds, Security
Agreement, Fixture Filing and Assignment of Declarant's Rights executed and
delivered by Borrower to Lender, and recorded in the public records of Taney
County, Missouri, as amended, supplemented or restated from time to time, which
encumbers the Sales Center Floor and certain other real property at the
Timeshare Project and which, among other Loan Documents, secures the Loan and
the Receivables Loan.

 

Non-Use Fee:  as defined in Section 2.12 hereof.

 

Note:  the First Amended and Restated Promissory Note (Inventory Loan) to be
made and delivered by Borrower to Lender having a face amount equal to
$15,000,000, dated as of the Effective Date and made payable to Lender to
evidence the Loan, as it may from time to time be amended, supplemented or
restated.

 





7

 

--------------------------------------------------------------------------------

 

 

Obligations:  all obligations, agreements, duties, covenants and conditions of
Borrower to Lender which Borrower is now or hereafter required to Perform under
the Loan Documents and the Receivables Loan Documents.  Without in any way
limiting the foregoing, the term Obligations includes (i) any and all
obligations of Borrower to Lender with respect to the Loan and the Receivables
Loan and (ii) any and all obligations of Borrower to Lender arising under or in
connection with any transaction hereafter entered into between Borrower and
Lender which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures, as applicable.

Owner Beneficiary:  the Purchaser under the Purchase Contract who purchases
Timeshare Inventory in the Timeshare Project pursuant to such Purchase Contract
and is thereby designated an Owner Beneficiary under the terms of the Vacation
Club Trust Agreement and entitled to exercise Owner Beneficiary Rights with
appurtenant Vacation Points.

 

Owner Beneficiary Rights:  the beneficial rights provided to a Purchaser under
the Vacation Club Trust Agreement, which rights shall specifically include the
rights of performance provided to Owner Beneficiaries by the Vacation Club
Trustee under the Vacation Club Trust Agreement and related documents, which
Owner Beneficiary Rights shall specifically include as an appurtenance thereto
Vacation Points.

 

Paradise Point Project:  that certain vacation ownership project, commonly known
as Paradise Point Resort, located in Hollister, Missouri.

 

Paradise Point Timeshare Association:  Paradise Point Resort Property Owners
Association, a Missouri corporation not-for-profit, which is the association
established in accordance with the Paradise Point Timeshare Declaration to
manage the Paradise Point Timeshare Program and in which all owners of Timeshare
Inventory at the Paradise Point Project will be members.

 

Paradise Point Timeshare Declaration:  that declaration of covenants, conditions
and restrictions which has been recorded in the real estate records of the
county where the Paradise Point Project is located, and has established the
Paradise Point Timeshare Program.

 

Paradise Point Timeshare Management Agreement:  the management agreement from
time to time entered into between the Paradise Point Timeshare Association and
the Timeshare Manager for the management of the Paradise Point Timeshare
Program.

 

Paradise Point Timeshare Project:  the portions of the Paradise Point Project
submitted to the Paradise Point Timeshare Declaration.

 

Paradise Point Timeshare Program:  the program created within the Paradise Point
Project under the Paradise Point Timeshare Declaration by which Persons may own
Timeshare



8

 

--------------------------------------------------------------------------------

 

 

Inventory, enjoy their respective Timeshare Inventory on a recurring basis, and
share the expenses associated with the operation and management of such program.

 

Patriot Act Certificate and Agreement:  the Patriot Act Certificate and
Agreement by and among Borrower, Guarantor and Lender, dated December 13, 2013.

 

Performance or Perform:  full, timely and faithful payment and performance.

 

Permitted Debt:  the meaning given to it in Section 6.2(b) hereof.

 

Permitted Encumbrances:  with respect to the Timeshare Project (i) real estate
taxes and assessments not yet due and payable, (ii) exceptions to title which
are approved in writing by Lender (including such easements, dedications and
covenants which Lender consents to in writing after the date of this Agreement),
(iii) those exceptions listed on the attached Exhibit A and, (iv) as to Phase
III only, the additional exceptions listed on the attached Exhibit A-1.

 

Person:  an individual, general partnership, limited partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

 

Phase: Phase  I/II or Phase III, as the context requires.

 

Phase I/II:  As to Phase I, Building 3 at the Timeshare Project, constructed by
Borrower, together with individual Timeshare Inventory acquired by Borrower in
Buildings 5, 6, 7 and 8 at the Timeshare Project, and, as to Phase II, Building
2, constructed by Borrower at the Timeshare Project.

 

Phase III:  Building 9 at the Timeshare Project, together with Phase III at the
Timeshare Project, which is presently under construction and which will consist
of 24 two-bedroom/one-bedroom lockoff Units and 12 three-bedroom Units.

 

Phase III Timeshare Intervals:  Timeshare intervals within Phase III that have
not yet been completed and which are still under construction, for which no
certificate of conformance has yet been issued and which have not yet been
dedicated to the applicable Timeshare Declaration. 

 

Pre-Advance:   an Advance against Phase III Timeshare Intervals made between the
Effective Date and the date prior to the making of the End of Construction
Advance.

 

Prior Loan Agreement:  as defined in the Background Statements.

 

Prohibited Drug Law Activities:  as defined in Section 6.2(g) hereof.

 

Public Report:  the approved public report, permit or public offering statement
for the Vacation Club and for the Timeshare Project and the approvals or
registrations for the Timeshare Project, in the jurisdiction in which the
Timeshare Project is located and in each other



9

 

--------------------------------------------------------------------------------

 

 

jurisdiction in which sales of Timeshare Inventory are made or the Timeshare
Project is otherwise required to be registered.

 

Purchase Contract:  a purchase contract by and between a Purchaser, Bluegreen
Vacations Unlimited Inc. (as "Club Developer"), and Borrower (as "Facilitator")
pursuant to which Borrower has agreed to sell and a Purchaser has agreed to
purchase Timeshare Inventory in connection with such Purchaser's designation as
an Owner Beneficiary under the Vacation Club Trust Agreement, commonly known as
a Bluegreen Owner Beneficiary Agreement.

 

Purchaser:  a person who has executed a Purchase Contract as a purchaser.

 

Quorum:  Quorum Federal Credit Union, a federally chartered credit union.

 

Receivables Loan:  as defined in the Background Statements.

 

Receivables Loan Agreement:  as defined in the Background Statements.

 

Receivables Loan Documents:  as defined in the Background Statements.

 

Release Payment(s):  as defined in Section 2.7(c) hereof. 

 

Release Percentage:  at the context requires, the Release Percentage (Phase
I/II) or the Release Percentage (Phase III).

 

Release Percentage (Phase I/II):  with respect to Encumbered Timeshare Product
within Phase I/II and the release of the same from the lien of the Mortgage, a
percentage which is calculated in the following manner: (i) on the Effective
Date 5.18% and (ii) as of the Monthly Payment Date occurring in each of April,
July, October and January throughout the Term commencing July 2015, the Release
Percentage (Phase I/II) shall be recalculated to equal the (a) then unpaid
principal balance of the Loan advanced against Encumbered Timeshare Product in
Phase I/II (after adjusting for payments or Advances made on or under the Loan
up to the time of such recalculation) (b) divided by the product of (i) the then
Retail Value of the Encumbered Timeshare Product in Phase I/II (ii) multiplied
by 75%.  Notwithstanding periodic recalculations of the Release Percentage
(Phase I/II), in no event shall the Release Percentage (Phase I/II) ever fall
below 5% of the Retail Value.

 

Release Percentage (Phase III):  with respect to Encumbered Timeshare Product
within Phase III and the release of the same from the lien of the Mortgage, a
percentage which is calculated in the following manner.  At the time of the End
of Construction Advance, the percentage obtained when the (a) unpaid principal
balance of the Loan advanced against Encumbered Timeshare Product in Phase III
(b) is divided by the product of (i) the Retail Value of the Encumbered
Timeshare Product in Phase III (ii) multiplied by 75%.  Effective as of the
Monthly Payment Date occurring in each of April, July, October and January
throughout the Term commencing following the making of the End of Construction
Advance, the Release Percentage (Phase III) shall be recalculated to equal the
(a) then unpaid principal balance of the Loan advanced against Encumbered
Timeshare Product in Phase III (after adjusting for payments or Advances made on
or under the Loan up to the time of such recalculation) (b) divided by the



10

 

--------------------------------------------------------------------------------

 

 

product of (i) the then Retail Value of the Encumbered Timeshare Product in
Phase III (ii) multiplied by 75%.  Notwithstanding periodic recalculations of
the Release Percentage (Phase III), in no event shall the Release Percentage
(Phase III) ever fall below 5% of the Retail Value or exceed 18% of the Retail
Value.

 

Resolution:  a resolution of a corporation or other entity certified as true and
correct by an authorized officer of such corporation or other entity, a
certificate signed by such members, the manager or managers and/or the
authorized officers of a limited liability company as may be required by
applicable law and by the Articles of Organization of such limited liability
company, or a partnership certificate signed by all of the general partners of
such partnership and such other partners whose approval is required.

 

Retail Value:  the product of $1.60 multiplied by the number of unsold Vacation
Points attributable to Encumbered Timeshare Product, inclusive of any unsold
Timeshare Inventory that constitutes Encumbered Timeshare Product and is located
in Units that are currently used for on-site sales models, but excluding Units
used for alternative purposes such as, for example, office space, storage or
conference rooms and excluding the Sales Center Floor.

 

Sales Center Floor:  the fourth floor of Building 7 as described in the Paradise
Point Timeshare Declaration, located on Lot I, Paradise Point Resort, per the
Final Plat thereof, Plat Book/Slide F, pages 406 – 407 of the Taney County
Recorder's Office, with such fourth floor being utilized as a sales center and
check-in area.

 

Security Documents:  the Mortgage, this Agreement and all other documents now or
hereafter securing the Obligations, as they may be from time to time be amended,
supplemented or restated.

 

Subordination Agreement:  such subordination agreement from a Subordinator
subordinating Indebtedness owed to it by Borrower to all or a part of the
Obligations, whether delivered on or before the Effective Date or thereafter, as
the same may from time to time be amended, supplemented or restated.

 

Subordinated Indebtedness.  Indebtedness represented by Guarantor's junior
subordinated debentures or such other Indebtedness incurred by Guarantor which
is treated as subordinated indebtedness in accordance with GAAP.

 

Subordinator:  at any time, a Person (including Big Cedar, L.L.C., a Missouri
limited liability company, Bluegreen Vacations Unlimited, Inc., a Florida
corporation and Guarantor) then required under the terms of this Agreement to
subordinate Indebtedness owed to it by Borrower or a Guarantor to all or any
part of the Obligations in accordance with the terms of a Subordination
Agreement.

 

Tangible Net Worth:  on a consolidated basis for Guarantor and its subsidiaries,
at any date, the (a) sum of (i) total shareholders' equity, including any
non-controlling interest, as reported in Guarantor's most recent annual
financial statement, plus (ii) Subordinated Indebtedness, as reported in
Guarantor's most recent annual financial statement and (b) less any



11

 

--------------------------------------------------------------------------------

 

 

loans or other indebtedness owed by an Affiliate to Guarantor, including BFC
Financial Corporation and any other of Guarantor's shareholders, owners or
members.

 

Term:  the duration of this Agreement, commencing on the Effective Date and
ending when all of the payment Obligations have been Performed (other than the
portion of the Obligations that survive repayment of the Note, such as
indemnities given under the Loan Documents, which have not accrued prior to the
repayment of the Note).

 

Timeshare Association:  Paradise Point Timeshare Association.

 

Timeshare Declaration:  Paradise Point Timeshare Declaration.

 

Timeshare Inventory:  a timeshare fee simple estate in the Timeshare Project as
established and provided in the applicable Timeshare Declaration, which consists
of an undivided interest as tenant in common with other owners in the relevant
Timeshare Program, including the appurtenant exclusive right to occupy and use a
Unit for one or more periods per calendar year or per second calendar year of
one week or a portion of one week, and subject to the then existing reservation
rules and regulations of the applicable Timeshare Association, together with all
appurtenant rights and interests, including without limitation, the right to
make reservations pursuant to the reservation system pertaining thereto, and
appurtenant use rights in and to common elements at the Timeshare Project,
easements, licenses, access and use rights in and to all of the facilities at
the Timeshare Project, all of which the Purchaser thereof directs Borrower to
immediately convey to the Vacation Club Trustee and which the Vacation Club
Trustee holds pursuant to the provisions of the Vacation Club Trust Agreement,
at which time, the Purchaser becomes a member and Owner Beneficiary of the
Vacation Club, is identified in a schedule attached to the Vacation Club Trust
Agreement, as amended from time to time to include new Owner Beneficiaries, and
is entitled to certain Owner Beneficiary Rights under the Vacation Club Trust
Agreement and a specific number of Vacation Points corresponding to such rights,
which Vacation Points may be used by the Owner Beneficiary for lodging for
varying lengths of time at various Vacation Club resorts.

 

Timeshare Management Agreement:  the Paradise Point Timeshare Management
Agreement.

 

Timeshare Manager:  the Person from time to time employed by the Paradise Point
Timeshare Association to manage the Paradise Point Timeshare Program.

 

Timeshare Program:  the Paradise Point Timeshare Program.

 

Timeshare Program Governing Documents:  the Public Report, the Timeshare
Declaration, any condominium declarations pertaining to the Timeshare Project,
the Articles of Organization and bylaws for each Timeshare Association and for
Bluegreen Inc., any and all rules and regulations from time to time adopted by
each Timeshare Association and Bluegreen Inc., the Timeshare Management
Agreement, the Vacation Club Trust Agreement, the Vacation Club Management
Agreement, any subsidy agreement, if applicable, by which Borrower is obligated
to subsidize shortfalls in the budget of the Timeshare Program in lieu of paying
assessments, any affiliation agreements,  any amenity agreements and any other
existing and



12

 

--------------------------------------------------------------------------------

 

 

future contracts, agreements or other documents relating to the establishment,
use, occupancy, operation, management, marketing, sale and maintenance of the
Timeshare Project.

 

Timeshare Project:  the Paradise Point Timeshare Project.

 

Title Insurer:  a title company which is acceptable to Lender and issues a Title
Policy, including without limitation, First American Title Insurance Company.

 

Title Policy:  in connection with the Mortgage, an ALTA lender's policy of title
insurance in an amount not less than the Loan insuring that the Mortgage is a
valid first lien on the Encumbered Timeshare Product and the Sales Center Floor,
subject only to the Permitted Encumbrances, issued by Title Insurer and in form
and substance and with such endorsements as are reasonably acceptable to Lender.

 

Trading With the Enemy Act:  as defined in Section 5.19 hereof.

 

Unit:  a dwelling unit in the Timeshare Project.

 

Vacation Club:  defined in the Background Statements.

 

Vacation Club Management Agreement:  the management agreement from time to time
entered into between the Vacation Club Trustee and the Vacation Club Manager for
the management of the Vacation Club.

 

Vacation Club Manager:  Bluegreen Resorts Management, Inc., a Delaware
corporation, and such other Person from time to time employed by the Vacation
Club Trustee to manage the Vacation Club.

 

Vacation Club Trust:  the trust established pursuant to the Vacation Club Trust
Agreement and in accordance with F.S. Ch. 721 (the Florida Vacation Plans and
Timesharing Act).

 

Vacation Club Trust Agreement:  means, collectively, that certain Bluegreen
Vacation Club Amended and Restated Trust Agreement, dated as of May 18, 1994, by
and among Bluegreen Vacations Unlimited, Inc., the Vacation Club Trustee,
Bluegreen Resorts Management, Inc. and Bluegreen Vacation Club, Inc., as
amended, restated or otherwise modified from time to time, together with all
other agreements, documents and instruments governing the operation of the
Vacation Club.

 

Vacation Club Trustee:  Vacation Trust, Inc., a Florida corporation, in its
capacity as trustee under the Vacation Club Trust Agreement, and its permitted
successors and assigns.

 

Vacation Points:  the value placed upon a nightly or weekly occupancy of a
timeshare unit pursuant to the terms of the Purchase Contract, which value may
be set forth within the Demand Balancing Standard (as defined in the Vacation
Club Trust Agreement).

 

Ward Financial:  Ward Financial Company, a Pennsylvania corporation.





13

 

--------------------------------------------------------------------------------

 

 

 

1.2Other Definitional Provisions. 

 

Capitalized terms used in this Agreement or in any Loan Document which are
defined herein shall have the meanings set forth herein.  Capitalized terms
defined in the Preliminary Statements or elsewhere in this Agreement shall have
the meanings assigned to them at the place first defined.  As used herein, the
term "this Agreement" shall include all exhibits, schedules and addenda attached
hereto, all of which shall be deemed incorporated herein and made a part
hereof.  The definitions include the singular and plural forms of the terms
defined.  Any defined term which relates to a document, instrument or agreement
shall include within its definition any amendments, modifications, supplements,
renewals, restatements, extensions, or substitutions which may have been
heretofore or may be hereafter executed in accordance with the terms hereof and
thereof.  Unless otherwise specified, references to particular section numbers
shall mean the respective sections of this Agreement.

Accounting terms not defined herein will have the respective meanings given to
them under GAAP.  To the extent that the definitions of accounting terms herein
are inconsistent with the meanings of such terms under GAAP, the definitions
contained herein will control. The words "hereof", "herein" and "hereunder" and
words of similar import when used in this Agreement will refer to this Agreement
as a whole and not to any particular provision of this Agreement.  In this
Agreement in the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including" and the words "to"
and "until" each means "to but excluding", and reference to a numbered or
lettered subdivision of an Article, section or paragraph shall include relevant
matter within the Article, section or paragraph which is applicable to but not
within such numbered or lettered subdivision.  Whenever the words "including",
"include", or "includes" are used in the Loan Documents, they shall be
interpreted in a non-exclusive manner as though the words, "without limitation,"
immediately followed the same.

 

2.LOAN COMMITMENT; USE OF PROCEEDS



2.1Loan Commitment.    

 

(a)Determination of Advance Amounts as to Additional Timeshare Inventory.  The
provisions of this Section 2.1(a) pertain solely to Advances against Additional
Timeshare Inventory and all references in this section to the defined term
"Encumbered Timeshare Product" shall mean, for purposes of this section,
Additional Timeshare Inventory that is from time to time subject to the lien of
the mortgage.  Lender hereby agrees, if Borrower has Performed all of the
Obligations then due (and no Event of Default or Incipient Default exists), to
make an Advance to Borrower against Additional Timeshare Inventory in accordance
with the terms and conditions of this Agreement for the purposes specified in
Section 2.3.  The maximum amount of the Advance shall be equal to 13.5% of the
Retail Value of the Encumbered Timeshare Product.  At no time shall the unpaid
principal balance of the Loan exceed the least of (i) the Maximum Loan Amount,
(ii) 13.5% of the Retail Value of the Encumbered Timeshare Product, (iii) 80% of
the prorated costs of goods sold ("Inventory Costs") of the Encumbered Timeshare
Product from buildings in existence at the time of the initial Advance and at
the time of the first Advance on Encumbered Timeshare Product from any buildings
where construction



14

 

--------------------------------------------------------------------------------

 

 

was initiated after the Effective Date (the "Loan to Cost Ratio") or (iv) 75% of
the appraised value of the Encumbered Timeshare Product, as reflected in the
appraisals delivered to Lender pursuant to Sections 4.1(j) and 6.1(q)
hereof.  If at any time the limitation set forth in clause (i) above is
exceeded, then within 5 Business Days thereafter, Borrower will make a principal
payment to Lender in an amount equal to such overage.  If at any time the
limitations set forth in clauses (ii) through (iv) above are exceeded, then
within 20 days thereafter, Borrower will at its sole option either (x) make a
principal payment to Lender or (xi) pledge to Lender Additional Timeshare
Inventory (under the conditions set forth in Section 2.11 hereof) (or any
combination of the alternatives contained in clauses (x) or (xi) above) so that
after such payment or pledge, the relevant limitation is not exceeded.
Notwithstanding the foregoing, in order to avoid the complications arising from
a recalculation of the Release Payments prior to the making of the End of
Construction Advance, in no event shall Advances be permitted against Additional
Timeshare Inventory during the period commencing on the making of the first
Pre-Advance and ending on the making of the End of Construction Advance.



 

(b)Determination of Advance Amounts as to Phase III Timeshare Intervals.  The
provisions of this Section 2.1(b) pertain solely to the making of Advances
against Phase III Timeshare Intervals and all references in this section to the
term "Encumbered Timeshare Product" shall, for purposes of this section, mean
Phase III Timeshare Intervals that are from time to time subject to the lien of
the Mortgage.  Lender hereby agrees, if Borrower has Performed all of the
Obligations then due (no Event of Default or Incipient Default exists), to make
Advances to Borrower against Phase III Timeshare Intervals in accordance with
the terms and conditions of this Agreement for the purposes specified in Section
2.3.  A total of 4 Advances shall be made against Phase III Timeshare Intervals,
with the first 3 Advances being characterized as Pre-Advances and the last
Advance being characterized as the End of Construction Advance.  Following the
making of the first Pre-Advance, subsequent Pre-Advances and the End of
Construction Advance shall be made no more frequently than 90 days following the
making of the immediately previous such Advance and Borrower shall satisfy all
conditions precedent to the making of the End of Construction Advance within 20
months following the making of the first Pre-Advance or the End of Construction
Advance shall not occur.  In addition to satisfying all other conditions to the
making of an Advance, as contained herein, the making of the End of Construction
Advance is subject to the satisfaction of the conditions set forth in Sections
4.1(e)(ii),  4.1(l), and 4.1(m) hereof as to the Encumbered Timeshare Product. 

 

(i) Pre-Advance.  The maximum amount of each Pre-Advance shall equal
$3,750,000.  However, notwithstanding the foregoing, in no event shall a
Pre-Advance cause the unpaid principal balance of the Loan to exceed the least
of (A) the Maximum Loan Amount, (B) 75% of the appraised value of the Encumbered
Timeshare Product, as reflected in the appraisals delivered to Lender pursuant
to Sections 4.1(j) or 6.1(q) hereof, as applicable, and (C) 58% of the Inventory
Costs of the Encumbered Timeshare Product incurred to date (with Inventory
Costs, for purposes of this Section 2(b)(i), determined through the delivery of
AIA Document G703). 

(ii) End of Construction Advance.  The maximum amount of the End of Construction
Advance shall equal 15.52% of the Retail Value of the Encumbered Timeshare
Product less the total aggregate Pre-Advances previously made to date. 
Notwithstanding the foregoing, in no event shall the End of Construction Advance
cause



15

 

--------------------------------------------------------------------------------

 

 

the unpaid principal balance of the Loan to exceed the least of (X) the Maximum
Loan Amount, (Y)  75% of the appraised value of the Encumbered Timeshare Product
as reflected in the appraisals delivered to Lender pursuant to Sections 4.1(j)
or 6.1(q) hereof, as applicable, and (Z) 65% of the Inventory Costs of the
Encumbered Timeshare Product. 

(iii) Formula Balance.  If at any time the limitations set forth in clauses
2.1(b)(i)(A) or 2.1(b)(ii)(X) are exceeded, then within 5 Business Days
thereafter, Borrower will make a principal payment to Lender in an amount equal
to such overage.  If at any time the limitations set forth in clauses
2.1(b)(i)(B),  2.1(b)(i)(C),  2.1(b)(ii)(Y) or 2.1(b)(ii)(Z) above are exceeded,
then within 20 days thereafter, Borrower will at its sole option either (A) make
a principal payment to Lender or (B) pledge to Lender Additional Timeshare
Inventory (under the conditions set forth in Section 2.11 hereof) (or any
combination of the alternatives contained in clauses (A) or (B) above) so that
after such payment or pledge, the relevant limitation is not exceeded.    

(c)Revolving Nature of Loan.  The Loan is a revolving line of credit; however,
all Advances shall be viewed as a single loan.  Borrower shall not be entitled
to obtain Advances after the expiration of the Borrowing Term unless Lender, in
its discretion, agrees in writing with Borrower to make Advances thereafter on
terms and conditions satisfactory to Lender.  No more than one Advance will be
made in any calendar month.

 

(d)Maximum Aggregate Loan Amount.  In no event shall (i) the combined unpaid
principal balance of the Loan and the Receivables Loan exceed $45,000,000 or
(ii) the unpaid principal balance of the Loan exceed $15,000,000.  If at any
time, either of the foregoing limitations are exceeded, then within 5 Business
Days thereafter, Borrower will make a principal payment to Lender in an amount
equal to such overage.

 

2.2Continuation of Obligations Throughout Term.  This Agreement and Borrower's
liability for Performance of the Obligations shall continue until the end of the
Term.

 

2.3Use of Advance.  Borrower will use the proceeds of the Loan only for working
capital, sales, marketing and other proper business purposes as it shall
determine.

 

2.4Repayment of Loan.  The Loan shall be evidenced by the Note and shall be
repaid in immediately available funds according to the terms of the Note and
this Agreement.

 

2.5Interest.  Except as otherwise provided in the Note or this Agreement,
interest ("Basic Interest") shall accrue on the unpaid principal balance of the
Loan from time to time outstanding at the Basic Interest Rate.  Basic Interest
is computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days during the calendar month that
the principal balance is outstanding.  Interest shall accrue on funds as of the
date Lender wires such funds to Borrower or to any escrow agent handling
disbursement of the Advance.  Payments of principal and any other amounts due
and payable under the Loan Documents (other than Basic Interest) shall accrue
interest at the Default Rate after the occurrence and continuation of an Event
of Default.  Borrower acknowledges and agrees that the Default Rate is
reasonable in



16

 

--------------------------------------------------------------------------------

 

 

light of the increased risk of collection after the occurrence and continuation
of an Event of Default.

 

2.6Payments. 

 

(a)Borrower agrees punctually to pay or cause to be paid to Lender all principal
and interest due under this Agreement and the Note, respectively, with respect
to the Loan.  All payments of principal, interest and fees on the Loan shall be
made to Lender by federal funds wire transfer as instructed by Lender in
immediately available funds.  If any payment of principal, interest or fees to
be made by Borrower becomes due on a day other than a Business Day, such payment
will be due on the next succeeding Business Day and such extension of time will
be included in computing any interest with respect to such payment.

 

(b)If any installment of interest and/or the payment of principal is not
received by Lender within 10 days after the due date thereof, then in addition
to the remedies conferred upon Lender pursuant to Section 7.2 hereof and the
other Loan Documents, Lender may elect to assess a late charge of 5% of the
amount of the installment due and unpaid, which late charge will be added to the
delinquent amount to compensate Lender for the expense of handling the
delinquency; provided, however, no late charge shall be imposed upon a payment
to repay the Loan upon the Maturity Date or upon acceleration of the
Loan.  Borrower and Lender agree that such late charge represents a good faith
and fair and reasonable estimate of the probable cost to Lender of such
delinquency.  Borrower acknowledges that during the time that any such amount is
in default, Lender will incur losses which are impracticable, costly and
inconvenient to ascertain and that such late charge represents a reasonable sum
considering all of the circumstances existing on the date of the execution of
this Agreement and represents a reasonable estimate of the losses Lender will
incur by reason of late payment.  Borrower further agrees that proof of actual
losses would be costly, inconvenient, impracticable and extremely difficult to
fix.  Acceptance of such late charge will not constitute a waiver of the default
with respect to the overdue installment, and will not prevent Lender from
exercising any of the other rights and remedies available hereunder.  Borrower
will pay a fee to Lender of $25.00 if Borrower makes a payment on the Loan and
the check or preauthorized charge with which Borrower pays is later dishonored. 

 

2.7Minimum Required Payments.  Borrower shall make the following payments on the
Loan:

 

(a)Interest Payments.  On the Monthly Payment Date beginning July, 2015, a
monthly payment of interest only shall be due and payable, at the Basic Interest
Rate, on the aggregate outstanding principal balance of the Loan in an amount
equal to interest which accrued during the immediately preceding calendar month.

 

(b)Release Payments.  Encumbered Timeshare Product shall continue to be released
from the lien of the Mortgage upon the payment of the required Release Price
under conditions set forth below, until the unpaid principal balance of the Loan
advanced prior to the Effective Date against Encumbered Timeshare Product within
Phase I/II has been paid in full.  Thereafter, Lender hereby agrees to release a
particular Closing Timeshare contained within Phase I/II upon the sale thereof
to a Purchaser, without the payment of a Release Payment. 



17

 

--------------------------------------------------------------------------------

 

 

Other than the release of Encumbered Timeshare Product within Phase I/II as
provided in the immediately previous sentence and in order to avoid
complications arising from a recalculation of the Release Payment prior to the
making of the End of Construction Advance, in no event shall any Encumbered
Timeshare Product be released from the lien of the Mortgage until the making of
the End of Construction Advance.  Thereafter, Encumbered Timeshare Product shall
be released pursuant to the provisions set forth in Section 2.7(c). 

 

(c)Release Process.  Subject to the provisions of Section 2.7(b) hereof, in
connection with each closing of a sale of an item of Encumbered Timeshare
Product at the Timeshare Project ("Closing Timeshare"), Borrower shall pay to
Lender an amount calculated in respect of each Closing Timeshare, until the
earlier of the Maturity Date or until the Loan is paid in full (as to each
Closing Timeshare, such amount is called the "Release Payment" and as to all
Closing Timeshares, the aggregate of such amounts is called the "Release
Payments").

 

(i) The Release Payment per Closing Timeshare shall be an amount equal to the
greater of (a) the then applicable Release Percentage multiplied by the sales
price of such Closing Timeshare or (b) an amount, calculated from time to time
by Lender in good faith, as may be necessary to cause the entire Loan to be
fully paid upon the initial closing on sales of 75% of the total amount of
Encumbered Timeshare Product in respect of which Advances are available for
borrowing.

(ii) On or before the Monthly Payment Date subsequent to the month in which the
sale of a Closing Timeshare occurs, Borrower shall deliver, or cause to be
delivered, to Lender the required Release Payment for such Closing
Timeshare.  Upon the payment of the required Release Payment, Lender shall
credit the Release Payment as provided in Section 2.10.  Borrower acknowledges
that Lender shall have no obligation to execute or deliver or authorize the
recording of any partial release of the Mortgage related to a Closing Timeshare
prior to Lender's receipt of the Release Payment for such Closing Timeshare in
good collected funds in U.S. dollars.  In connection with the sale of a Closing
Timeshare to a Purchaser, Lender agrees to execute and deliver to Borrower the
partial release referenced below, pursuant to which the security interest in
such Closing Timeshare created by the Mortgage will be released if, and only if,
all of the following conditions have been satisfied:

(A) The full Release Payment in respect of such Closing Timeshare shall have
been paid to and received by Lender in good and collected funds; and

(B) A partial release of mortgage, in the form attached hereto as Exhibit F
shall have been completed by Borrower and submitted to Lender with the aforesaid
request.

Borrower shall bear the responsibility of recording any and all documents
executed and delivered pursuant to this section.  Borrower shall also pay all
escrow costs and recording and transfer costs in respect to such documents.

(iii) At the time of closing of each Closing Timeshare, the Release Payment
related to such Closing Timeshare may be paid by way of an offset against an
advance, if any, made under the Receivables Loan in connection with such
closing, and



18

 

--------------------------------------------------------------------------------

 

 

applied by Lender against the Loan as provided in Section 2.10, it being agreed,
however, that Release Payments per Closing Timeshare are due to Lender in
accordance with Section 2.7(c)(ii) regardless of whether an advance of the
Receivables Loan is made in connection with such closing.

(iv) In addition to the adjustment to the Release Payment contemplated by clause
(i) above, the Release Payment shall be adjusted following receipt of the
appraisal contemplated in Section 6.1(q) as more fully provided in that section.

(d)Minimal Principal Reductions.  Borrower shall make the following minimum
cumulative quarterly amortization payments (the "Minimum Quarterly Payments")
during the following quarterly time periods commencing at the end of the
Borrowing Term (with Release Payments paid by Borrower on or prior to such
Quarterly Payment Date to be taken into account in determining whether or not
Borrower has satisfied the required Minimum Quarterly Payments).  The Minimum
Quarterly Payments per quarterly time period shall equal the following
percentage of the unpaid principal balance of the Loan at the end of the
Borrowing Term:

 

Quarterly Payment Date

Minimum Cumulative Quarterly Payments

September 2018

12.5%

December 2018

25%

March 2019

37.5%

June 2019

50%

September 2019

62.5%

December 2019

75%

March 2020

87.5%

Maturity Date

100%

 

In the event at the end of any quarterly time period, the required Minimum
Quarterly Payment has not occurred, Borrower shall pay any shortfall to Lender
within 20 days thereafter, other than the payment due on the Maturity Date which
shall be due on that date, with no 20-day extension.  All such payments of
principal will be applied by Lender as provided in Section 2.10.

 

(e)Release Price Maximum.  If at any time the Release Percentage exceeds 18% of
the Retail Value, then within 20 days thereafter, Borrower will at its sole
option either (i) make to Lender a principal payment or (ii) pledge to Lender
Additional Timeshare Inventory (under the conditions set forth in Section 2.11
hereof) (or any combination of the alternatives contained in clauses (i) or (ii)
above) so that after such payment or pledge, the Release Percentage is equal to
or less than 18% of the Retail Value.  

 

(f)Final Payment.  The entire outstanding principal amount of the Loan, together
with all other monetary Obligations due in respect of the Loan, shall be paid in
full by not later than the earliest of: (i) the Maturity Date or (ii) the
occurrence of an Event of Default (and Lender's election to accelerate the
Loan).

 





19

 

--------------------------------------------------------------------------------

 

 

2.8Prepayment.  Borrower may prepay the Loan, in full or in part, at any time,
without any prepayment premium or penalty.

 

2.9Loan Fee and Amendment Fee.   

 

(a) Loan Fee    A fee of one and one-half percent (1.5%) on the amount of each
Pre-Advance and the End of Construction Advance shall be paid to Lender by
Borrower (cumulatively, the "Loan Fee"), concurrently with each such Advance and
which may be withheld from the proceeds of such Advance.  On December 15, 2015,
the positive difference, if any, between $75,000 and the Loan Fee paid by
Borrower in connection with Pre-Advances and the End of Construction Advance,
shall be due and payable to Lender.  In no event shall the total Loan Fee with
respect to Pre-Advances and the End of Construction Advance exceed $75,000.  The
Loan Fee was fully earned as of the Effective Date in consideration for Lender's
agreement to fund Advances in accordance with the terms of this
Agreement.  Regardless of whether Borrower repays or is required to repay the
Loan prior to the end of the Maturity Date, Borrower will not be entitled to any
refund of the Loan Fee.

(b) Amendment Fee  A fee in the amount of $37,500 (the "Amendment Fee") shall be
paid to Lender by Borrower at the time of the first Pre-Advance, but in no event
later than September 30, 2015, in consideration of Lender's agreement to modify
the Loan and extend the Borrowing Term, and such Amendment Fee may be withheld
from the proceeds of an Advance.  The Amendment Fee was fully earned as of the
Effective Date in consideration for Lender's agreements contained
herein.  Regardless of whether Borrower repays or is required to repay the Loan
prior to the end of the Maturity Date, Borrower will not be entitled to any
refund of the Amendment Fee.

 

2.10Application of Proceeds of Collateral and Payments.  Notwithstanding
anything in the Loan Documents to the contrary, the amount of all payments or
amounts received by Lender with respect to the Loan shall be applied in the
following order of priority:  (a) to any past due payments of interest on the
Loan and to accrued interest on the Loan through the date of such payment,
including any interest at the Default Rate; (b) to any late fees, examination
fees and expenses, collection fees and expenses and any other fees and expenses
due to Lender under the Loan Documents in connection with the Loan; and (c) to
the unpaid principal balance of the Loan.  In calculating interest and applying
payments as set forth above:  (i) interest on the Loan shall be calculated and
collected through the date payment is actually received by Lender; (ii) interest
on the outstanding balance of the Loan shall be charged during any grace period
permitted under the Loan Documents; (iii) at the end of each month, at the
reasonable discretion of Lender, all past due interest and other past due
charges provided for under the Loan Documents with respect to the Loan shall be
added to the principal balance of the Loan; and (iv) to the extent that Borrower
makes a payment or Lender receives any payment or proceeds of the Collateral for
Borrower's benefit that is subsequently invalidated, set aside or required to be
repaid to any other Person, then, to such extent, the Obligations in connection
with the Loan shall be revived and continue as if such payment or proceeds had
not been received by Lender and Lender may adjust the Loan balance as Lender, in
its discretion, deems appropriate as indicated under the circumstances.  The
provisions of this Section 2.10 are also subject to the parties' rights and
obligations under the Loan Documents as to the application of proceeds of the
Collateral following an Event of Default.





20

 

--------------------------------------------------------------------------------

 

 

 

2.11Additional Timeshare Inventory.  On a monthly basis Borrower shall have the
option of pledging additional Timeshare Inventory from the Timeshare Project
(the "Additional Timeshare Inventory") to Lender provided that (i) the Mortgage
is amended to include such Additional Timeshare Inventory within the scope of
the lien created thereunder, (ii) the Title Policy is endorsed to include as a
part of Schedule A thereof such Additional Timeshare Inventory, subject only to
the Permitted Encumbrances, at the sole cost and expense of Borrower and (iii)
the conditions contained in Sections 4.1(l) and (m) are satisfied with respect
to such Timeshare Inventory.  Upon satisfaction of all of the foregoing
conditions, Borrower shall have the right to obtain Advances against such newly
pledged Timeshare Inventory, subject to the terms and conditions set forth in
this Agreement.  Subject to the approval of Lender's credit committee and such
other conditions Lender shall require, additional timeshare projects owned by
Borrower may be included in this Agreement and Timeshare Inventory from the
additional timeshare projects may be eligible for an Advance hereunder.

 

2.12Non-Use Fee.  If during any calendar month between the period beginning one
year after the Effective Date (as defined in the Receivables Loan Agreement) and
ending on the last day of the calendar month in which the Borrowing Term (as
defined in the Receivables Loan Agreement) expires, the highest combined unpaid
principal balance of the Loan and the Receivables Loan during such calendar
month is at any time less than $28,000,000, then within five Business Days
following the end of any such calendar month, Borrower shall pay to Lender a
non-use fee (the "Non-Use Fee") of one-half percent (.5%) per annum on the
difference between $28,000,000 and the largest combined unpaid principal balance
during such calendar month then ended under the Loan and the Receivables
Loan.  However, in the event the combined unpaid principal balance of this Loan
and the Receivables Loan is equal to or greater than $28,000,000 during such
calendar month, then no Non‑Use Fee shall be due and payable.  The Non-Use Fee
under this Agreement is the same Non-Use Fee payable under the Receivables Loan
and only one Non-Use Fee is payable.

 

2.13Release of Mortgage.  Notwithstanding anything to the contrary in this
Agreement, upon expiration of the Borrowing Term (or such earlier date provided
Borrower waives its rights to any further Advance) and payment in full of all
amounts owed under this Agreement (other than obligations intended to survive
the repayment of the Inventory Note and amounts relating to the Receivables
Loan) and provided that there does not then exist an Event of Default or an
Incipient Default that matures into an Event of Default, Lender shall promptly
release the lien of the Mortgage and shall terminate all financing statements
and other documents or instruments relating to the Collateral and take such
other actions as may be necessary to release any such Collateral from Lender's
lien at the sole cost and expense of Borrower.  Such release shall not, however,
extend to any collateral pledged by Borrower to Lender pursuant to the
Receivables Loan Agreement or other Receivables Loan Documents (other than
"Additional Collateral" (as defined in the Receivables Loan Agreement))

 

3.SECURITY

 

3.1Maintenance of Security  Borrower will maintain or cause to be maintained in
full force and effect throughout the Term (except as otherwise expressly
provided in such Loan



21

 

--------------------------------------------------------------------------------

 

 

Document), as security for the Performance of the Obligations, the Security
Documents and all other security required to be given to Lender pursuant to the
terms of this Agreement.

 

3.2Liability of Guarantor.  The payment and Performance of the Obligations shall
be jointly, severally, primarily and unconditionally guaranteed by Guarantor as
set forth in the Guaranty.

 

3.3Cross-Collateralization.  The Loan and the Obligations hereunder and under
any Loan Documents, shall (in addition to the Collateral) be further secured and
cross‑collateralized by any properties, interests or assets of Borrower, real,
personal or mixed, tangible or intangible, in which Lender is granted lien or
mortgage rights or security interests at any time under the Receivables Loan
Documents or with respect to the Receivables Loan (such properties, interests or
assets in which Lender may hold lien rights or security interests from time to
time are called the "Additional Collateral").  For value received, Borrower
hereby grants to Lender a security interest in and to the Additional Collateral
to secure the timely payment and performance of the Obligations; and Borrower
agrees to deliver to Lender financing statements and other documents as may be
reasonably required by Lender from time to time to further evidence and perfect
Lender's liens and security interests in the Additional Collateral.

 

4.CONDITIONS PRECEDENT TO ADVANCE; METHOD OF DISBURSEMENT

 

4.1Closing Conditions.  The obligation of Lender to consummate the transaction
contemplated by this Agreement is subject to the fulfillment or waiver of each
of the following conditions to the satisfaction of Lender, in the exercise of
its sole discretion:

 

(a)Loan Documents.  Borrower shall have delivered to Lender the Loan Documents,
duly executed, delivered and in form and substance satisfactory to Lender.

 

(b)Opinions.  Borrower shall have delivered to Lender a favorable opinion or
opinions from independent counsel for Borrower and Guarantor with respect to
matters reasonably requested by Lender.

 

(c)Organizational Documents.  Borrower shall have delivered to Lender (i)
updates (from the forms previously delivered) of the Articles of Organization of
Borrower and Guarantor and, if applicable, their respective managers, members
and partners, to the extent any such entity is not a natural person (or a
certificate in favor of Lender certifying that such Articles of Organization
have not been modified since the copies previously delivered to Lender); (ii)
the Resolutions of Borrower and Guarantor and, if applicable, their respective
managers, members and partners, to the extent any such entity is not a natural
person, authorizing the execution and delivery of the Loan Documents, the
transactions contemplated thereby and such other matters as Lender may require;
and (iii) a certificate of good standing for Borrower and Guarantor and, if
applicable, their respective managers, members and partners, to the extent any
such entity is not a natural person, from the state of its organization and from
the states of, as applicable, Florida and Missouri.

 

(d)Credit Reports; Search Reports.  Lender shall have received, in form and
substance satisfactory to Lender, the results of UCC searches with respect to
Borrower and the



22

 

--------------------------------------------------------------------------------

 

 

Guarantor, and lien, litigation, judgment and bankruptcy searches for Borrower
and Guarantor, conducted in such jurisdictions and for such other entities as
Lender deems appropriate in order to verify, among other things, that (i) Lender
has a first priority perfected lien on and security interest in all of the
Collateral, (ii) there are no judgments, tax liens or bankruptcy filings
affecting the Borrower, the Guarantor or the Timeshare Project, and (iii) there
is no material litigation outstanding affecting Borrower or the Guarantor (other
than as disclosed in the public filings relating to Guarantor and made with the
United States Securities and Exchange Commission or as otherwise disclosed to
Lender in writing).



 

(e)Timeshare Project Due Diligence.  Borrower shall deliver to Lender the
following due diligence items at least 15 days before the Effective Date (unless
otherwise waived by the Lender in writing), all of which must be satisfactory in
form and substance to Lender in its sole and absolute discretion:

 

(i)An ALTA commitment for an extended coverage mortgagee's policy of title
insurance with respect to the Mortgage, as amended, from Title Insurer, which
shall be in the form and substance and include such endorsements as are
reasonably satisfactory to Lender.  In connection with the closing of the Loan,
the Title Insurer shall deliver to Lender an original policy of title insurance
based on such commitment, in an amount equal to the Maximum Loan Amount, which
title insurance policy (A) shall insure Lender against loss or damage on account
of mechanics' or contractors' liens upon any part of the Timeshare Project, (B)
shall insure that the Mortgage is a valid first lien on the Encumbered Timeshare
Product, (C) shall insure that title to the Encumbered Timeshare Product is good
and marketable and free and clear of all liens, encumbrances, easements,
exceptions, reservations and restrictions, except for the Permitted
Encumbrances.  The condition of title must be satisfactory to Lender in all
respects.  Prior to closing, the Title Insurer shall provide Lender with an
insured closing letter as to its title agent who may serve as closing agent or
who provides Lender with title commitments and title policies.

(ii)A certified copy of each Insurance Policy together with a mortgagee/loss
payee/additional insured endorsement or certificate holder designation in favor
of Lender or other proof of insurance as evidenced by a certificate of
insurance, reasonably acceptable to Lender. 

 

(f)Subordinate Debt.  Borrower shall provide Lender with the terms and
conditions of and other details concerning the Indebtedness (if any) which is
intended to be the subject matter of the Subordination Agreement. 

 

(g)Exchange Affiliation.  Borrower shall provide Lender with evidence that the
Vacation Club is affiliated with Resort Condominiums International, LLC as of
the Effective Date, which affiliation encompasses the Encumbered Timeshare
Product.

 

(h)Payment of Expenses.  Borrower shall have paid or shall have made
arrangements satisfactory to Lender for the payment of all reasonable costs and
expenses incurred by Lender in connection with the documentation, negotiation,
and closing of the Loan, including the Amendment Fee and any portion of the Loan
Fee as may be due on the Effective



23

 

--------------------------------------------------------------------------------

 

 

Date, all reasonable attorneys' fees and expenses and all recording fees, taxes,
title premiums, and other expenses associated therewith.

 

(i)Litigation.  Except as disclosed to Lender in the Litigation Summary attached
hereto as Exhibit C approved by Lender, there shall be no bankruptcy,
foreclosure action or other material litigation or judgments pending or
outstanding against Borrower, the Guarantor or any Affiliates (each a "Material
Party"), or the Timeshare Project.  Material litigation shall not include
matters in which (a) a Material Party is plaintiff and no counterclaim is
pending or (b) Lender determines in its sole discretion that such litigation is
immaterial due to settlement, insurance coverage, frivolity or amount of claim.

 

(j)Appraisal.  Lender shall have received an appraisal of the Encumbered
Timeshare Product from an appraiser selected by Lender and in form and content
and with an effective date satisfactory to Lender reflecting a valuation of the
Encumbered Timeshare Product in an amount acceptable to Lender.  Such appraisal
shall comply with all federal and state standards for appraisals and otherwise
shall be satisfactory to Lender in all material respects.  Borrower agrees to
pay the costs and expenses for all appraisals and reviews thereof as ordered by
Lender pursuant to this paragraph.

 

(k)Checklist Items.  Lender shall have received those documents and items of due
diligence listed on the Closing Checklist attached hereto as Exhibit G.

 

(l)Certificate of Conformance.  Lender shall have received a Certificate of
Conformance or the equivalent for each item of Encumbered Timeshare Product
which, as to Encumbered Timeshare Product within Phase III, shall be delivered
as a condition precedent to the making of the End of Construction Advance.    

 

(m)Declaration.  Each item of Encumbered Timeshare Product shall have been
dedicated to the Paradise Point Timeshare Program under the Paradise Point
Timeshare Declaration and added to the Public Report.  As to Encumbered
Timeshare Product within Phase III, the foregoing condition is only required to
be satisfied prior to the making of the End of Construction Advance.

 

(n)Receivables Loan.  All conditions precedent to the closing of the amendment
to the Receivables Loan, as reflected in the Receivables Loan Agreement, shall
have been satisfied.

 

4.2Conditions Precedent to Advance.  Borrower shall have delivered to Lender the
following items prior to an Advance, all of which must be satisfactory in form
and substance to Lender in its sole and absolute discretion.

 

(a)Request for Advance.  A Request for Loan Advance substantially in the form
and substance of Exhibit B.  

 

(b)Event of Default.  No Event of Default or Incipient Default has occurred and
is continuing, or would result from such Advance or from the application of the
proceeds therefrom.





24

 

--------------------------------------------------------------------------------

 

 

 

(c)Representations and Warranties.  The representations and warranties of
Borrower and any Guarantor contained in the Loan Documents are true and correct
in all material respects on and as of the date of the requested disbursement,
before and after giving effect thereto and to the application of the proceeds
therefrom, as though made on and as of such date.

 

(d)No Violation of Usury Law.  The interest rate applicable to the Advance
(before giving effect to any savings clause) will not exceed the maximum rate
permitted by Applicable Usury Law.

 

(e)Payment of Fees.  Borrower shall have paid to Lender the Amendment Fee, the
Loan Fee and all other fees which are required to be paid at the time of the
Advance.

 

(f)Condemnation or Litigation.  There shall exist no condemnation proceeding or
litigation pending or, to the best of Borrower’s knowledge, threatened against
any portion of the Timeshare Project or against Borrower which would in any way,
in Lender's judgment, impair or affect the full utilization of the Timeshare
Project or materially adversely affect the Timeshare Project, Borrower or the
Collateral taken as a whole.

 

(g)Loan to Cost Ratio.  A calculation of the current Loan to Cost Ratio.

 

(h)Other Items.  If requested by Lender, such other items which are reasonably
necessary to evaluate the request for the Advance and the satisfaction of the
conditions precedent thereto.

 

4.3Conditions Satisfied at Borrower's Expense.  The conditions to the Advance
shall be satisfied by Borrower at its expense.

 

4.4Disbursement of Advance.  The Advance shall be payable to Borrower.  The
Advance shall be disbursed by wire transfer.  Borrower will pay Lender's
reasonable charge in connection with any wire transfer.  Lender may, at its
option, withhold from the Advance any sum (including the Amendment Fee, the Loan
Fee and any other costs and expenses) then due to it under the terms of the Loan
Documents or which Borrower would be obligated to reimburse Lender pursuant to
the Loan Documents if first paid directly by Lender.

 

4.5No Waiver.  Although Lender shall have no obligation to make the Advance
unless and until all of the conditions precedent to the Advance have been
satisfied, Lender may, at its discretion, make the Advance prior to that time
without waiving or releasing any of the Obligations.

 

5.REPRESENTATIONS AND WARRANTIES

 

As an inducement to Lender to execute this Agreement, make the Loan, and
disburse the proceeds of the Loan, Borrower represents and warrants to Lender
the truth and accuracy of the matters set forth in this Article 5.

 





25

 

--------------------------------------------------------------------------------

 

 

5.1Good Standing.  Borrower and Guarantor are duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization and are
in good standing and authorized to do business in each jurisdiction where at any
time the location or nature of their properties or their business makes such
good standing and qualification necessary, except where the failure to be so
qualified will not have a material adverse effect on the business or financial
condition of any such Persons or the validity or enforceability of the Loan
Documents.  Borrower and Guarantor have full power and authority to carry on
their business and own their property. 

 

5.2Power and Authority; Enforceability.  Borrower and Guarantor have full power
and authority to execute and deliver the applicable Loan Documents and to
Perform the Obligations, and to own, pledge, mortgage, hypothecate and otherwise
encumber and operate its property.  All action necessary and required by
Borrower's and Guarantor's Articles of Organization and all other Legal
Requirements for Borrower to obtain the Loan, and for Borrower and Guarantor to
execute and deliver the Loan Documents and all other documents and instruments
which have been or will be executed and delivered in connection with the Loan
Documents and to Perform the Obligations has been duly and effectively
taken.  The applicable Loan Documents are and, to Borrower's knowledge, shall
be, legal, valid, binding and enforceable against Borrower and Guarantor; and do
not violate the Applicable Usury Law and the execution and delivery of the
applicable Loan Documents by Borrower or Guarantor does not constitute a default
or result in the imposition of a lien under the terms or provisions of any
agreements to which Borrower or Guarantor is a party.  No consent of any
governmental agency or any other Person not a party to this Agreement is or will
be required as a condition to the execution, delivery or enforceability of the
Loan Documents.

 

5.3Borrower's Principal Place of Business.  Borrower's principal place of
business and chief executive office are as follows:   C/O Bluegreen Corporation,
4960 Conference North, Suite 100,  Boca Raton,  Florida,  33431.  During the
past five (5) years, Borrower  has not been known by any other name or located
in any address other than as set forth in this Agreement.

 

5.4Compliance with Legal Requirements.  Borrower has complied with all Legal
Requirements in all material respects, including all Legal Requirements of the
state in which the Timeshare Project is located and all other jurisdictions in
which Timeshare Inventory will be sold or offered for sale.  Without limiting
the generality of the foregoing, Borrower has, to the extent required by its
activities and businesses, fully complied with and shall, throughout the Term,
continue to comply with (a) all of the applicable provisions of (i) the Consumer
Credit Protection Act; (ii) the Truth-in-Lending Act and Regulation Z
thereunder; (iii) the Equal Credit Opportunity Act and Regulation B thereunder;
(iv) Regulation B of the Federal Reserve Board; (v) the Federal Trade
Commission's 3‑day cooling‑off Rule for Door‑to‑Door Sales; (vi) the Federal
Trade Commission Act; (vii) the Interstate Land Sales Full Disclosure Act;
(viii) the Americans With Disabilities Act and related accessibility guidelines;
(ix) the Real Estate Settlement Procedures Act and Regulation X thereunder; (x)
the FTC Privacy Act; (xi) all applicable insurance brokerage or agency
requirements; (xii) the Gramm-Leach-Bliley Act; (xiii) the Fair Debt Collection
Practices Act; (xiv) the Credit Reporting Act; (xv) the Fair Housing Act;
(xvi) the Mail Fraud Statute; (xvii) the Flood Disaster Protection Act of 1973;
(xviii) the Federal Trade Commission's Privacy of Consumer Information Rule,
(xix) the Federal Trade Commission "do-not-call rules"; (xx) USA Patriot Act;
(xxi) the Securities Exchange Act of 1934; (xxii) the federal postal laws;
(xxiii) all applicable state and federal securities laws; (xxiv)



26

 

--------------------------------------------------------------------------------

 

 

all applicable usury laws; (xxv) all applicable trade practices, home and
telephone solicitation, sweepstakes, anti‑lottery and consumer credit and
protection laws; (xxvi) all applicable real estate sales licensing, disclosure,
reporting and escrow laws; (xxvii) the laws applicable in the State of Missouri
governing condominiums, timeshares and time-sharing activities; (xxviii) all
laws, rules and regulations promulgated by the Missouri Department of Real
Estate; (xxix) all amendments to and rules and regulations promulgated under the
foregoing acts or laws; and (xxx) all other applicable federal statutes and the
rules and regulations promulgated under them; and (b) and all other applicable
laws (and the rules and regulations promulgated under them) relating to
timeshare ownership, the establishment of the Timeshare Project, or the sale,
offering for sale, marketing or financing of Timeshare Inventory in them or it.
Borrower's marketing and sales practices are in compliance with and, throughout
the Term, will continue to be in compliance with, applicable laws, including its
lead generation techniques.  Neither Borrower nor any Guarantor has been
contacted or notified of any Federal Trade Commission or any Department of
Justice inquiry or investigation in connection with marketing and sale of
Timeshare Interests or of any such Attorney General inquiry or investigation
that could reasonably be expected to have a material adverse effect upon the
business or financial condition of Borrower or Guarantor. 

 

5.5No Misrepresentations.  The Loan Documents and all certificates, financial
statements and written materials furnished to Lender by or on behalf of Borrower
or Guarantor in connection with the Loan do not contain as of the date furnished
to Lender any untrue statement of a material fact or omit to state a fact which
materially adversely affects or in the future may materially adversely affect
the Timeshare Project, the Collateral, the business or financial condition of
Borrower or any Guarantor, or the ability of Borrower or Guarantor to Perform
the Obligations.  All financial statements furnished to Lender by or on behalf
of Borrower or Guarantor in connection with the Loan will be prepared in
accordance with GAAP (other than with respect to the Borrower’s quarterly
financial statements). 

 

5.6No Default for Third Party Obligations.  Neither Borrower nor Guarantor is in
default under any other material agreement evidencing, guaranteeing or securing
borrowed money or a receivables purchase financing or in violation of or in
default under any material term in any other material agreement, instrument,
order, decree or judgment of any court, arbitration or governmental authority to
which it is a party or by which it is bound. 

 

5.7Payment of Taxes and Other Impositions.  Borrower and Guarantor have filed
all tax returns and has paid all Impositions, if any, required to be filed by
them or paid by them when due, including real estate taxes and assessments
relating to the Timeshare Project or the Collateral, unless the same is being
appealed or contested in good faith and unless as a result of such appeal, the
execution and enforcement of such taxes and assessments is stayed pending the
outcome of such appeal. 

 

5.8Governmental Regulations.  Neither Borrower nor Guarantor is subject to
regulation under the Investment Company Act of 1940, as the same may be amended
from time to time, or any federal or state statute or regulation limiting its
ability to incur debt or perform the Obligations.

 





27

 

--------------------------------------------------------------------------------

 

 

5.9Employee Benefit Plans.  Borrower does not maintain any pension, retirement,
profit sharing or similar employee benefit plan that is subject to the Employee
Retirement Income and Security Act of 1974 as the same may be amended from time
to time pursuant to which such entity's contribution requirement is made
concurrently with the employee's contribution.  The Guarantor has a pension,
profit sharing or other compensatory or similar plan of the Guarantor (herein
after called a "Plan") providing for a program of deferred compensation for any
employee or officer.  No fact or situation, including but not limited to, any
"Reportable Event," as that term is defined in Section 4043 of the Employee
Retirement Income Security Act of 1974 as the same may be amended from time to
time ("Pension Reform Act"), exists or will exist in connection with any Plan of
the Guarantor which might constitute grounds for termination of any Plan by the
Pension Benefit Guaranty Corporation or cause the appointment by the appropriate
United States District Court of a Trustee to administer any such Plan.  No
"Prohibited Transaction" with respect to the Guarantor within the meaning of
Section 406 of the Pension Reform Act exists or will exist with respect to any
Plan upon the execution and delivery of the Guaranty or the performance by the
parties hereto of their respective duties and obligations hereunder, except a
prohibited transaction that qualifies for an exemption under the Pension Reform
Act.  The Guarantor will (1) at all times make prompt payment of contributions
required to meet the minimum funding standards set forth in Sections 302 through
305 of the Pension Reform Act with respect to each Plan: (2) promptly,  upon
written request therefor, furnish to the Lender copies of each annual report
required to be filed pursuant to Section 103 of the Pension Reform Act in
connection with each Plan for each Plan Year, including any certified financial
statements or actuarial statements required pursuant to said Section 103; (3)
notify the Lender immediately of any fact, including, but not limited, to any
Reportable Event arising in connection with any Plan which might constitute
grounds for termination thereof by the Pension Benefit Guaranty Corporation or
for the appointment by the appropriate United States District Court of a Trustee
to administer the Plan; and (4) notify the Lender of any "Prohibited
Transaction" with respect to Guarantor as that term is defined in Section 406 of
the Pension Reform Act, except a prohibited transaction that qualifies for an
exemption under the Pension Reform Act.  The Guarantor will not (a) engage in
any Prohibited Transaction, except a prohibited transaction that qualifies for
an exemption under the Pension Reform Act. or (b) terminate any such Plan in a
manner which could result in the imposition of a lien on the property of the
Guarantor pursuant to Section 4068 of the Pension Reform Act.

5.10Securities Activities.  Neither Borrower nor any Guarantor is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any "margin stock" (as defined
in Regulation U of the Board of Governors of the Federal Reserve System in
effect from time to time), and not more than 25% of the value of the assets of
either such entity consists of such margin stock.  Furthermore, none of the
proceeds of the Loan will be used to purchase or carry any "margin stock" and no
portion of the proceeds of the Loan will be extended by Borrower to others for
the purpose of purchasing or carrying margin stock. None of the transactions
contemplated in this Agreement (including the use of the proceeds from the Loan)
will violate or result in the violation of Section 7 of the Securities Exchange
Act of 1934, as amended, or any regulations issued under it, including
Regulations G, T, U and X of the Federal Reserve Board, 12 C.F.R. Part 11.

 





28

 

--------------------------------------------------------------------------------

 

 

5.11Sales Activities.  All sales of Timeshare Inventory have been and will be
made in material compliance with all Legal Requirements and utilizing a then
current Public Report approved by all applicable regulatory authorities.

 

5.12Timeshare Inventory Not a Security.  Borrower has not sold or offered for
sale any Timeshare Inventory as an investment or in any other manner or
jurisdiction that would constitute the sale or the offering for sale of a
"security" under the Securities Act of 1933, the Securities Exchange Act of
1934, any state securities laws, commonly known as "blue sky" laws, or any other
applicable law.

 

5.13Representations as to the Timeshare Project.

 

(a)Access.  The Timeshare Project (including all amenities) has access over
easements to a publicly dedicated road and all roadways, and parking lots that
serve the Timeshare Project are and will be common elements or easement parcels
under the applicable Timeshare Declaration.

 

(b)Utilities.  Electric, gas, sewer, water facilities and other necessary
utilities are lawfully available in sufficient capacity to service the Timeshare
Project and any easements necessary to the furnishing of such utility service
have been obtained and duly recorded.

 

(c)Improvements.  All costs arising from the acquisition, installation,
construction and completion of any improvements and the purchase of any
equipment, inventory, or furnishings located in or on the Timeshare Project have
been or will be promptly and timely paid.

 

(d)Zoning Laws, Building Codes, Etc.  The Timeshare Project, all the buildings
and other improvements in which the Units are situated and all amenities have
been, and Borrower hereby covenants will be, completed in material compliance
with all Legal Requirements, including without limitation all applicable zoning
codes, building codes, health codes, fire and safety codes, and other applicable
laws, including without limitation environmental laws in a manner that
Borrower's failure to so comply would not reasonably be expected to result in a
Material Adverse Change.  All inspections, licenses, permits required to be made
or issued in respect of such buildings and amenities have been and Borrower
hereby covenants will be, made or issued by the appropriate authorities.  The
use and occupancy of such buildings for their intended purposes is and Borrower
hereby covenants will be, lawful under all applicable laws.  Final certificates
of occupancy or the equivalent have been or will be issued by the appropriate
governmental authority and Borrower hereby covenants will be in effect for each
Unit prior to the completion of the closing of the sale of any Timeshare
Inventory in such Unit.  The timeshare use and occupancy of Units does not, and
Borrower hereby covenants will not, violate or constitute a non-conforming use
or require a variance under any private covenant or restriction or any zoning,
use or similar law, ordinance or regulation affecting the use or occupancy of
the Timeshare Project.

 

5.14Litigation and Proceedings.  Other than as disclosed in Exhibit C, and other
than as disclosed in the most recent SEC filing related to Guarantor and
delivered to Lender prior to the Effective Date and, if applicable, quarterly
thereafter, there are no actions, suits, proceedings,



29

 

--------------------------------------------------------------------------------

 

 

orders, injunctions, bankruptcy actions, or foreclosure actions pending or, to
the knowledge of Borrower, threatened, in any court, at law or in equity, or
before or by any governmental authority, against or affecting Borrower, a
Timeshare Association, Guarantor, the Vacation Club, the Timeshare Manager,
Bluegreen Inc. or the Timeshare Project, which, if adversely determined, would
result in a Material Adverse Change to Borrower, Guarantor, the Vacation Club,
the Timeshare Manager, Bluegreen Inc. or the Timeshare Project or which would
materially impair the ability of Borrower or Guarantor to complete its or their
Obligations under the Loan Documents, or which would attack the validity,
enforceability, or priority of any of Lender's liens or of any material
provisions of the Loan Documents, at law or in equity.  None of the matters
reflected on Exhibit C or as disclosed in the most recent SEC filing related to
Guarantor and delivered to Lender prior to the Effective Date, are reasonably
expected to result in a Material Adverse Change to Borrower, Guarantor, the
Vacation Club, the Timeshare Manager, Bluegreen Inc. or the Timeshare Project or
are reasonably expected to materially impair the ability of Borrower or
Guarantor to complete its or their Obligations under the Loan Documents, or
would attack the validity, enforceability, or priority of any of Lender's liens
or of any material provisions of the Loan Documents, at law or in
equity.  Neither Borrower nor Guarantor has received any notice the import of
which would result in a Material Adverse Change to their respective financial
condition or the performance of their respective Obligations, or to the
Timeshare Project or the Collateral.  Borrower will promptly notify Lender if
any action, litigation or proceeding is commenced or threatened against it that
could result in a Material Adverse Change.  Notwithstanding the foregoing, to
the extent any required update or report is covered by the public filings made
with the United States Securities & Exchange Commission and related to
Guarantor, Borrower shall be deemed to be in compliance with this Section 5.14.

 

5.15Subsidiaries, Affiliates and Capital Structure.  The members of Borrower and
their respective ownership interests are reflected on Exhibit  D hereto. 

 

5.16Solvency.  Borrower and Guarantor are each solvent.  No transfer of property
is being made by Borrower or Guarantor and no obligation is being incurred by
Borrower or Guarantor in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrower or Guarantor.

 

5.17No Material Adverse Change in Financial Condition.  There has been no
Material Adverse Change in the financial condition of Borrower, Guarantor or
their respective subsidiaries since the date of the most recent financial
statements delivered to Lender.

 

5.18Brokers; Payment of Commissions.  No consultant, advisor, broker, agent,
finder or intermediary has acted on Borrower's behalf in connection with the
negotiation of this Agreement or the consummation of the transactions
contemplated hereby.  Borrower has been advised by Lender or its agents that
Ward Financial is the only consultant, advisor, broker, agent, finder or
intermediary that has acted on Lender’s behalf in connection with the
negotiation of this Agreement or the consummation of the transactions
contemplated hereby.  Lender agrees to pay Ward Financial a commission pursuant
to a separate agreement between Lender and Ward Financial.  Borrower agrees to
indemnify Lender for any compensation due to Ward Financial as a result of the
acts of Borrower and any additional compensation due to any other Person



30

 

--------------------------------------------------------------------------------

 

 

claiming any commission or finder's fee or other compensation as a result of any
actions by such Person for or on behalf of Borrower. 

 

5.19Foreign Assets Control Regulations.  Neither the requesting or borrowing of
the Loan or the use of the proceeds of the Loan will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the "Trading With the Enemy
Act") or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the "Foreign
Assets Control Regulations") or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the "Executive Order") and (b)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).  Furthermore,
neither the Borrower nor any of its subsidiaries or Direct Affiliates (i) is or
will become a "blocked person" as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (ii) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such "blocked person."  Lender may disclose any and all information
regarding Borrower and a Purchaser in connection with any regulatory examination
of Lender or to the extent Lender deems advisable to disclose such information
to such applicable regulatory agencies involving matters relating to the Trading
With the Enemy Act, the Foreign Assets Control Regulations or the Executive
Order; provided, however, that if Lender is legally permitted to do so, no such
disclosure shall be made prior to the Lender (x) giving the Borrower prior
written notification within one (1) Business Day after Lender's receipt of
notice of any such required disclosure or decision of the Lender to make such
disclosure, that explains in reasonable detail (if known to Lender), the basis
for such disclosure, which notification shall include the following: (i) the
contents of the disclosure, (ii) the Person to whom the disclosure must be made,
and (iii) if known to Lender, the legal basis for the disclosure; and (y) using
commercially reasonable efforts to require that any recipient of such disclosure
maintain such information on a confidential basis in accordance with all Legal
Requirements, including all applicable consumer privacy laws. 

5.20Contracts with Affiliates; Subordinated Indebtedness. 

(a) Subject to future changes to Borrower's organization structure that do not
violate subsection 6.2(c) of this Agreement, Schedule 5.20 is a true and
complete organizational chart disclosing the ownership and relationship of
Borrower, each member of  Borrower and Guarantor, including any subsidiaries of
Borrower and any Affiliates of Borrower that have any involvement or interest in
the Timeshare Project.  Schedule 5.20 discloses all written agreements between
Borrower and any of its Direct Affiliates with respect to the Timeshare
Associations or the Timeshare Project (as in effect on the Effective Date or as
supplemented with the consent of Lender, the "Approved Transactions").  All
Approved Transactions were negotiated in good faith, are arms-length
transactions and all terms, covenants and conditions which govern the Approved
Transactions are at market rate.

(b) The intercompany indebtedness for those of Borrower’s Affiliates described
as “Due to Related Parties” on Borrower’s balance sheet constitutes all
Borrower's debts, liabilities and obligations to any Affiliates of Borrower as
of the date of such balance





31

 

--------------------------------------------------------------------------------

 

 

sheet.  Other than the Construction and Project Management Agreement described
in the list of Approved Transactions in Schedule 5.20, Borrower has provided
copies of all instruments, agreements and other writings evidencing and/or
securing any of the foregoing intercompany debt to Lender for Lender's
approval.  Borrower agrees that all of such indebtedness shall be expressly
subordinated to the Loan.  If (i) an Event of Default shall have occurred and is
continuing, (ii) an Incipient Default exists, or (iii) if the making of such
payment would result in an Incipient Default or Event of Default or would render
the Borrower insolvent, Borrower will not, directly or indirectly, (A) permit
any payment to be made in respect of any intercompany indebtedness, liabilities
or obligations, direct or contingent, to any Affiliate including Guarantor and
members of Borrower, which payments shall be and are hereby made subordinate to
the payment of principal of, and interest on, the Note and the other payment
Obligations of Borrower to Lender under the other Loan Documents, (B) permit the
amendment, rescission or other modification of any of Borrower's obligations
with respect to intercompany indebtedness other than in respect of Guarantor or
members of Borrower, or (C) incur additional intercompany indebtedness other
than in respect of Guarantor or members of Borrower.  All such additional
intercompany indebtedness shall constitute additional subordinated
indebtedness.  All Persons to whom Borrower owes intercompany indebtedness,
including Guarantor and members of Borrower, shall execute a Subordination
Agreement as a condition of Closing.  Notwithstanding the foregoing or anything
otherwise to the contrary, intercompany indebtedness in the form of payments by
Borrower to Affiliates, Guarantor or members of Borrower for bona fide services
rendered or goods received pursuant to arm's length contractual arrangements
shall not be required to be subordinated at any time and shall not be subject to
subordination as provided in this Section 5.20 or otherwise. 

5.21Survival and Additional Representations and Warranties.  The representations
and warranties contained in this Article 5 are in addition to, and not in
derogation of, the representations and warranties contained elsewhere in the
Loan Documents and shall be deemed to be made and reaffirmed prior to the making
of the Advance, except as disclosed in writing to Lender.

6.COVENANTS

 

6.1Affirmative Covenants.

 

(a)Good Standing.  Borrower will maintain and cause Guarantor to maintain its
existence as a business organization of the same type as when it signed this
Agreement, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and remain in good standing and
authorized to do business in the jurisdiction where at any time the location or
nature of its properties or its business then makes such good standing and
qualification necessary, except where the failure to be so qualified will not
have a material adverse effect on the business or financial condition of any
such Persons or the validity or enforceability of any Notes
Receivable.  Borrower will maintain and cause Guarantor to maintain full
authority to Perform the Obligations and to carry on their businesses and own
their properties, except where the failure to be so authorized will not have a
material adverse effect on the business or financial condition of any such
Persons, the validity or enforceability of the Loan Documents or the Performance
of the Obligations.

 





32

 

--------------------------------------------------------------------------------

 

 

(b)Compliance with Legal Requirements.  Borrower will comply with all Legal
Requirements in all material respects, including all Legal Requirements of the
state in which the Timeshare Project is located and all other jurisdictions in
which the Timeshare Project is located or in which Timeshare Inventory will be
sold or offered for sale. 

 

(c)Insurance, Casualty and Condemnation

 

(i)Insurance Requirements.  At all times throughout the Loan term, Borrower
shall, at its sole cost and expense, maintain (or cause the maintenance of)
insurance, and shall pay (or cause the payment of), as the same becomes due and
payable, all premiums in respect thereto, including, but not necessarily limited
to:

(A)Property.  For all of the improvements at the Timeshare Project, a policy of
standard "all risk" fire and extended coverage insurance, with vandalism and
malicious mischief endorsements, to the extent of one hundred percent (100%) of
the full replacement value against "all risks of physical loss" including
without limitation a guaranteed replacement cost and code compliance coverage
endorsement including boiler and machinery insurance coverage, heating, air
conditioning equipment, and other equipment of such nature, and insurance
against loss or damage to personal property located at or on the Timeshare
Project by fire and other hazards covered by such insurance (with deductibles
reasonably acceptable to Lender).  All such insurance shall be payable to Lender
under an attached Beneficiary's Loss Payable Endorsement (Form 438 BFUNS or
equivalent).  Such insurance policy and each portion thereof shall be in the
broadest and most comprehensive form available in the market at the time such
policy is issued or amended.  Such policy shall, if required by Lender, contain
an agreed value clause sufficient (as determined by Lender) to eliminate any
risk of coinsurance. 

(B)Liability.  Insurance protecting the Borrower and Lender against loss or
losses from liability imposed by law or assumed in any written contract and
arising from personal injury, including bodily injury or death, or a limit of
liability of not less than $1,000,000 (combined single limit for personal injury
and property damage per occurrence), $2,000,000 aggregate, and an umbrella
excess liability policy in an amount not less than $5,000,000 protecting the
Borrower and Lender against any loss or liability or damage for personal injury,
including bodily injury or death, or property damage.  Such policies must be
written on an occurrence basis so as to provide blanket contractual liability,
broad form property damage coverage, and coverage for products and completed
operations.

(C)Business Interruption.  Business interruption insurance (extra expense/loss
of income insurance) in an amount sufficient to cover any loss of income from
the Timeshare Project in an amount of not less than actual loss sustained for a
period of twelve (12) months. 

(D)Flood.  A policy or policies of flood insurance in the maximum amount of
flood insurance available with respect to the Project under the National Flood
Insurance Program.  This requirement will be waived upon presentation of



33

 

--------------------------------------------------------------------------------

 

 

evidence satisfactory to Lender that no portion of the site is located within an
area identified by the U.S. Department of Housing and Urban Development as
having special flood hazards.

(E)Earthquake.  Earthquake insurance in such amount as required by Lender,
provided such insurance is available at commercially reasonable prices, but in
no event shall the coverage be less than the full amount required by the
"Probably Maximum Loss" or "PML" study for the Project.

(F)Contractor's Insurance.  Until a Certificate of Continuance has been obtained
with respect to Phase III, Workmen's Compensation insurance for the employees of
the General Contractor in the amount required by applicable state law together
with umbrella excess liability insurance with respect to the General Contractor
in an amount not less than $5,000,000.  The foregoing requirement will be
satisfied in the event a certificate of insurance is delivered on the Effective
Date demonstrating that the aforementioned workmen's compensation and umbrella
excess liability insurance policies are in place.

(ii)Other.  All insurance required shall be procured and maintained in
financially sound and generally recognized responsible insurance companies
selected by the Borrower and subject to the approval of Lender.  Such companies
should be authorized to insure property located in the State of Missouri.  The
company issuing the policies shall be rated "B+" or better by A.M. Best Co., in
Bests' Key guide.  All property policies evidencing the insurance required shall
name Lender and its successors and/or assigns as first mortgagee and all
liability policies evidencing the insurance required shall name Lender and its
successors and/or assigns as an additional insured, shall not be cancelable as
to the interests of Lender due to the acts of the Borrower, and shall provide
for at least thirty (30) days prior written notice of the cancellation or
modification thereof to Lender.

(iii)Evidence.  All such policies of insurance, or certificates of insurance
evidencing that such insurance is in full force and effect, shall be delivered
to Lender on or before the Effective Date (together with proof of the payment of
the premiums thereof).  Prior to the expiration of each such policy, Borrower
shall furnish Lender evidence that such policy has been renewed or replaced in
the form of a certificate reciting that there is insurance coverage in place of
the types and in the amounts required hereunder.

(iv)Adjustments.  Borrower shall give immediate written notice to the insurance
carrier and to Lender of any material loss in respect to which a claim is being
made.

(v)Use and Application of Insurance Proceeds.  In the event that any portion of
the Timeshare Project, the provisions of the Mortgage shall govern the repair
and restoration obligations and the disposition of insurance proceeds.

(vi)Condemnation.  Borrower shall immediately notify Lender of the institution
of any proceeding for the condemnation or other taking of the Timeshare



34

 

--------------------------------------------------------------------------------

 

 

Project or any portion thereof.  The provisions of the Mortgage shall govern the
repair and restoration obligations and the disposition of condemnation proceeds.

(d)Reports.  Borrower shall keep adequate records and books of account
reflecting all financial transactions of Borrower and with respect to the
Timeshare Project, and the Collateral, in which complete entries will be made in
accordance with GAAP.  So long as the Obligations remain outstanding, Borrower
shall furnish or cause to be furnished to Lender the following at Borrower's
sole cost and expense:

(i)Inventory Reports.  Within 30 days after the end of each calendar quarter, a
quarterly report showing (with respect to the Encumbered Timeshare Product): (i)
all sales of Timeshare Inventory (including cash sales); (ii) all remaining
available inventory of Units and Timeshare Inventory; and (iii) a schedule of
sales prices per Vacation Point (based on historical data).  Such reports shall
be certified by Borrower to be true, correct and complete and shall be provided
in a form to be reasonably approved by Lender.

(ii)Quarterly Financial Reports.  Within 60 days after the end of fiscal
quarterly periods ending March, June and September of each fiscal year,
management prepared unaudited balance sheet and statements of income and cash
flow (on a fiscal quarter to date basis and a cumulative year-to-date basis as
required by GAAP) of Guarantor and management prepared unaudited balance sheet
and statements of income of Borrower (prepared on a consolidated basis),
certified by the chief financial officer or treasurer of the subject of such
statement, prepared in accordance with GAAP (other than with respect to the
Borrower), including in comparative form the corresponding figures as of the end
of the corresponding prior year quarter of the subject, all in reasonable
detail, subject to year-end adjustments.

(iii)Year End Financials.  As soon as available and in any event within 120 days
after the end of each fiscal year of Borrower, Guarantor and the Timeshare
Association: (i) the balance sheets of the Borrower, Guarantor, and Timeshare
Association as of the end of such year and the related statements of income,
retained earnings (or its equivalent as applicable) and cash flow for such
fiscal year, prepared in accordance with GAAP, certified by the chief financial
officer (or an acceptable equivalent) of the Borrower, the Timeshare Association
and Guarantor, as to the statements supplied by those entities, prepared on a
consolidated basis as to Borrower and Guarantor, setting forth in comparative
form the corresponding figures as of the end of the previous fiscal year, all in
reasonable detail, including all supporting schedules and comments, and prepared
in accordance with GAAP and (ii) a schedule of all outstanding Indebtedness of
the Borrower, Guarantor and the Timeshare Association describing in reasonable
detail each such debt or loan outstanding and the principal amount with respect
to each such debt or loan.  The annual financial statements for Borrower,
Guarantor and the Timeshare Association shall be audited by a Certified Public
Accountant acceptable to Lender and shall be accompanied by an unqualified
opinion as to going concern and scope of audit (if such scope limitation would
be reasonably deemed to have an adverse impact on such financial statements
taken as a whole) of such accountant. 





35

 

--------------------------------------------------------------------------------

 

 

(iv)Officer's Certificate.  Together with each set of quarterly and annual
Financial Statements or reports delivered to the Lender pursuant to this
Agreement, a Compliance Certificate from the president, chief executive officer,
chief financial officer or treasurer of the Borrower in the form attached hereto
as Exhibit E.

(v)Audit Reports; SEC Filings.  Promptly upon receipt thereof, one (1) copy of
each audit report submitted to Borrower or Guarantor by independent public
accountants or auditors in connection with any annual audit made by them of the
books of Borrower or Guarantor, and a copy of the Independent Certified Public
Accountants Report that accompanies such audit.  If applicable, promptly upon
request thereof by Lender, Borrower shall cause to be furnished to Lender one
(1) copy of any reports filed with the United States Securities and Exchange
Commission and related to Guarantor.

(vi)Tax Returns and Tax Receipts.  Promptly upon request, copies of filed tax
returns and tax statements and evidence of payment of all taxes levied on the
Timeshare Project (including transient occupancy taxes and real estate taxes)
prior to the date such taxes become delinquent.  Furthermore, promptly upon
request, Borrower shall furnish to Lender a copy of Borrower's tax returns as
filed with the Internal Revenue Service.

(vii)Notice of Incipient Default or Event of Default.  Promptly upon becoming
aware of the existence of any condition or event which constitutes an Incipient
Default or an Event of Default or of any event which would cause any
representation or warranty to be incorrect or materially misleading if made at
that time, a written notice specifying the nature and period of existence
thereof and what action the Borrower is taking or proposes to take with respect
thereto.

(viii)Notice of Claimed Default.  Promptly upon becoming aware that the holder
of any material obligation or of any other evidence of material Indebtedness of
Borrower or Guarantor has given notice or taken any other action with respect to
a claimed default or event of default thereunder, a written notice specifying
the notice given or action taken by such holder and the nature of the claimed
default or event of default and what action the Borrower or Guarantor are taking
or proposes to take with respect thereto.

(ix)Material Adverse Developments.  Promptly upon becoming aware of any
development or other information which may result in a Material Adverse Change
to the Borrower, Guarantor, the Timeshare Association, the Timeshare Project,
the Collateral or the business, prospects, profits or condition (financial or
otherwise) of the Borrower or Guarantor or the ability of the Borrower or
Guarantor to perform its Obligations under this Agreement, telephonic or
telefaxed notice, followed by mailed written confirmation, specifying the nature
of such development or information and such anticipated effect.

(x)Other Reports.  Promptly upon request of Lender, copies of each written
notice or request, financial statement, budget or other information received by
the Borrower under or with respect to the Timeshare Declaration and/or the
Timeshare Association's Articles of Incorporation or By-Laws, whether in its
capacity as Declarant,



36

 

--------------------------------------------------------------------------------

 

 

owner of a Unit, owner of Timeshare Inventory or otherwise.  Promptly upon
request of Lender, Borrower shall furnish to the Lender such other reports,
statements, notices or written communications relating to the Borrower, the
Guarantor, the Timeshare Project, the Timeshare Association or the Loan as the
Lender may require, in its reasonable discretion.

(xi)Timeshare Association Reports.  Promptly upon request, copies of budgets for
the operation of the Timeshare Association and Timeshare Project (which budget
shall include projections for operating expenses, capital improvements,
maintenance and replacement reserves, dues and assessments and developer
subsidies or guarantees).

(xii)State Audits.  Within twenty (20) days following its availability, any
audit reports prepared by any state regulatory agency with respect to the
Timeshare Project.

(xiii)Other Indebtedness.  Upon the request of Lender, Borrower will use its
best efforts to obtain periodic estoppels letters from the holders of any other
Indebtedness owed by Borrower to another Person, together with a confirmation of
the outstanding principal balance of such Indebtedness.  Lender acknowledges and
agrees that it shall maintain all of such information in strict compliance with
all Legal Requirements, including without limitation, all consumer privacy laws,
and the Gramm-Leach-Bliley Act of 1999 and the correlative Federal Trade
Commission regulations. 

(xiv)Additional Information.  Such other information respecting the business,
properties, assets, operations and condition, financial or otherwise, of
Borrower, Guarantor, any Timeshare Association and the Timeshare Project as
Lender may from time to time reasonably request. 

 

(e)Subordination of Indebtedness Owing to Affiliates.  Borrower will cause any
and all Indebtedness owing by it to its shareholders, directors, officers,
partners, members or managers, as the case may be, to Guarantor, or to the
relatives or Direct Affiliates of Borrower or any of the foregoing, to be
subordinated to the Obligations pursuant to and in accordance with the terms set
forth in  Section 5.20 hereof.  Such Indebtedness shall be unsecured at all
times.

 

(f)Payment of Taxes.  Borrower will file all tax returns and will pay and cause
Guarantor to pay all taxes and assessments, if any, required to be filed by them
or paid by them when due, including real estate taxes and assessments relating
to the Timeshare Project or the Collateral. 

 

(g)Payment of Impositions.  Upon the Lender’s delivery of notice to Borrower
with reasonable evidence thereof, Borrower will promptly pay upon demand all
Impositions imposed upon Lender by any state of the United States or political
subdivision thereof or the United States by reason of the Loan Documents, the
Collateral and/or any sale, rental, use, delivery or transfer of title to the
Collateral, other than taxes, levies, imposts, deductions, charges or
withholdings imposed on, or measured by reference to, the net income payable or
franchise tax payable by Lender to any state of the United States or political
subdivision thereof or to the United States under Section 11 or 1201 of the
Internal Revenue



37

 

--------------------------------------------------------------------------------

 

 

Code, as amended, or otherwise in consequence of the receipt of payments
provided for in the Loan Documents.  If it is unlawful for Borrower to pay such
Impositions, Borrower shall not be required to pay such Impositions; but Lender
may demand payment of such additional amount as is necessary to maintain
Lender's yields on the Loan in either a single payment or at Lender's option, in
installment payments, and Borrower will pay such amount upon demand.    If
Lender has not received evidence satisfactory to it from Borrower that such
Impositions have been paid by Borrower within 5 Business Days after demand was
made upon Borrower to make such payment, Lender may, at its option, pay the
same, and Borrower shall immediately reimburse Lender for such sums so expended,
together with interest at the Default Rate.  If Borrower pays any such
Impositions and Lender subsequently receives a refund or reimbursement of such
amounts, Lender shall promptly deliver such refund or reimbursement (without
interest) to Borrower provided no Incipient Default or Event of Default exists.

 

(h)Further Assurance.  Borrower will execute or cause to be executed all
documents or instruments and do or cause to be done all acts necessary for
Lender to perfect or evidence and to continue the perfection of the liens and
security interest of Lender in the Collateral or otherwise to effect the intent
and purposes of the Loan Documents.

 

(i)Fulfillment of Obligations Under Project and Consumer Documents.  Borrower
will fulfill, and will cause its Affiliates, agents and independent contractors
at all times to fulfill, all their respective material obligations to
Purchasers.  Borrower will Perform all of its material obligations under the
Timeshare Program Consumer Documents and the Timeshare Program Governing
Documents. 

 

(j)Material Increases to Assessments.  Borrower (i) will use its best efforts to
cause the Timeshare Association to (A) discharge its obligations under the
Timeshare Program Governing Documents and (B) maintain a reasonable reserve for
capital improvements to the Timeshare Project.  Borrower will pay the
maintenance fees and assessments on its unsold Timeshare Inventory when due.

(k)Maintenance of Timeshare Project and Other Property.  Borrower will maintain
or cause to be maintained in good condition and repair all common areas in the
Timeshare Project and other on-site amenities which have been promised or
represented as being available to Purchasers and, to the extent owned by
Borrower or a Direct Affiliate of Borrower, all portions of improvements in
which Units are located and are not part of the Timeshare Project.  Borrower
will maintain or cause the Timeshare Association to maintain a reasonable
reserve to assure compliance with the terms of the foregoing sentence.

 

(l)Maintenance of Larger Tract.  To the extent that the Timeshare Project is
either (i) part of a larger common ownership regime or planned development or
(ii) parts of buildings in which Units are located are not part of the Timeshare
Project, Borrower will pay its commercially reasonable share of common expenses
to be allocated to the Timeshare Project.  Borrower will use commercially
reasonable efforts to cause all such property which is not part of the Timeshare
Project to be professionally managed in a first class manner substantially
similar to the manner in which the Timeshare Project is managed.

 

(m)Financial Covenants.  Throughout the Term, Borrower shall: 



38

 

--------------------------------------------------------------------------------

 

 

(i) Reserved;

(ii) maintain a tangible net worth (determined on a consolidated basis in
accordance with GAAP as set forth under total members' equity in the most recent
year end consolidated balance sheets of Borrower) of not less than $57,077,000,
which covenant shall (A) be tested annually as of the end of each fiscal year of
Borrower and (B) increase annually, commencing as of December 31, 2014 and
continuing annually, as of December 31 of each calendar year thereafter, by 25%
of Borrower's net income for the Borrower's then-ended fiscal year (the
"Borrower Measuring Period").  For clarification purposes, if the net income of
Borrower for its fiscal year ending December 31, 2014 equals $4,000,000, the
tangible net worth required to be maintained by Borrower shall be increased as
of December 31, 2014 to equal $58,077,000 (i.e. $57,077,000 + (25% x $4,000,000)
= $58,077,000).  Borrower's tangible net worth (determined on a consolidated
basis in accordance with GAAP as set forth under total members' equity in the
most recent year end consolidated balance sheets of Borrower) as of December 31,
2013, was $85,287,000.  For the avoidance of doubt, in no event shall the
foregoing tangible net worth covenant of Borrower be decreased in the event
Borrower incurs a net loss in any Borrower Measuring Period; and

(iii) cause Guarantor to maintain a Tangible Net Worth of not less than
$245,885,000 which covenant shall be tested as of the last day of the calendar
quarter immediately prior to the Effective Date and as a condition to closing
and thereafter annually as of the end of each fiscal year of
Guarantor.  Guarantor's Tangible Net Worth as of December 31, 2014, was
$358,840,000.

(n)Exchange Affiliation.  Borrower shall provide Lender with evidence that the
Timeshare Project has been designated as an Interval International Premier
Resort as of the Effective Date.

(o)Right to Inspect.  Borrower will permit Lender and its representatives and
consultants at all reasonable times to inspect the Timeshare Project and to
inspect and audit Borrower's books, records, operations and sales and copy
Borrower's books and records, on an annual basis (or on a more frequent basis
during the continuance of an Event of Default).  In connection with such audits
and inspections, Borrower shall supply to Lender any documents, bank statements
or other records within the custody or control of Borrower as is reasonably
requested by Lender.  All such audits and inspections shall be performed at
Borrower's expense, which shall include reimbursement of all reasonable travel
and transportation, lodging and food expenses incurred in connection
therewith.  In addition, Lender acknowledges that the information produced by
Borrower in response to any such inspection or audit contains information which
Borrower and Lender deem "confidential," "proprietary" and "secret".  Lender
shall hold and, shall at all times ensure that it and its Affiliates, including,
without limitation, its employees, agents, representatives and consultants, hold
in confidence all such information, and will prevent (a) the disclosure by it or
its Affiliates, including, without limitation, its employees, agents,
representatives and consultants, to other Persons of any proprietary,
confidential or secret information of Borrower or Purchasers or (b) the use of
such information other than for the purposes set forth in this subsection
6.1(o), unless authorized to do so in writing by the Borrower. 





39

 

--------------------------------------------------------------------------------

 

 

(p)Management and Marketing.  At all times during the Term, the Timeshare
Manager shall have substantial experience and expertise in the hospitality
industry and with respect to timeshare operations of a type and quality
substantially similar to the Timeshare Project and shall be a Person reasonably
acceptable to Lender (notwithstanding the fact that a Timeshare Association may
be responsible for the management of the Timeshare Project).  At all times
during the Term, the Vacation Club Manager shall have substantial experience and
expertise in the hospitality industry, with respect to an operation
substantially similar to the Vacation Club.  Lender approves Bluegreen Resorts
Management, Inc. as the Timeshare Manager for the Timeshare Project and as the
Vacation Club Manager. 

(q)Additional Appraisal.  At the end of the Borrowing Term, Borrower shall
obtain a new appraisal of the then Encumbered Timeshare Product from an
appraiser selected by Lender and in form and content and with an effective date
satisfactory to Lender reflecting the valuation of the Encumbered Timeshare
Product.  Such appraisal shall comply with all federal and state standards for
appraisals and otherwise shall be satisfactory to Lender in all material
respects.  Borrower agrees to pay the costs and expenses for all appraisals and
reviews thereof as ordered by Lender pursuant to this paragraph.  The Release
Payment shall thereafter be adjusted so that the Loan is paid in full upon the
sale of 75% of the then remaining Encumbered Timeshare Product.  However, as
more fully set forth in Section 2.7(e) hereof, in no event shall any adjustment
to the Release Payment result in the Release Percentage exceeding 18% of the
Retail Value.

(r)Liquidity.  During the period of time commencing on the date of the first
Pre-Advance through the obtaining of a Certificate of Conformance from Taney
County, Missouri with respect to Phase III, Borrower shall maintain $7,500,000
of unrestricted cash and cash equivalents as demonstrated by Borrower's
quarterly and annual financial statements.

6.2Negative Covenants.

 

(a)Change in Borrower's Name, Principal Place of Business, Jurisdiction of
Organization or Business.  Borrower will not change its name or jurisdiction of
organization or move its principal place of business or chief executive office
except upon not less than 60 days' prior written notice to Lender.  Borrower's
sole business shall be the development, construction, ownership, management and
sale of Timeshare Inventory in the Timeshare Project, and in such other
Timeshare Project as it may develop, construct, own, manage and sell from time
to time, or as may otherwise be contemplated by the Borrower’s limited liability
company agreement.

 

(b)Restrictions on Additional Indebtedness.  Subject to the additional
restrictions set forth in Section 6.2(c) below, Borrower will not incur any
additional Indebtedness, including any liability under any capitalized lease or
any liability as a guarantor or other contingent liability, except for the
following ("Permitted Debt"): any (a) unsecured Indebtedness or any other
unsecured indebtedness, (b) secured indebtedness relating to the Timeshare
Project, provided that an intercreditor agreement reasonably acceptable to
Lender is executed by the Person providing such secured indebtedness containing
customary provisions including, for example, notice and cure rights, and
agreements providing nondisturbance and quiet enjoyment rights to owners of
Timeshare Inventory, and (c) secured indebtedness, including capitalized leases,
not collateralized by the Timeshare Project. 

 





40

 

--------------------------------------------------------------------------------

 

 

(c)Ownership and Control.  Without the prior written consent of Lender, Borrower
will not: (i) sell, convey, lease, pledge, hypothecate, encumber or otherwise
transfer Collateral, other than in accordance with and as permitted by the terms
of this Agreement; (ii) permit or suffer to exist any liens, security interests
or other encumbrances on the Collateral, except for the Permitted Encumbrances
and liens and security interests expressly granted to Lender; (iii) permit the
sale, conveyance, lease, transfer or disposition of the Timeshare Project, other
than the sale of Timeshare Inventory in arms-length transactions in Borrower's
ordinary course of business; (iv) permit or suffer to exist any change in (A)
the legal or beneficial ownership of Borrower or any Person controlling Borrower
(whether directly or indirectly through one or more intermediaries) that results
in Bluegreen owning, directly or indirectly, less than 51% of the ownership
interest in Borrower or which results in Big Cedar, L.L.C. owning, directly or
indirectly, less than 25% of the ownership interest in Borrower unless such
ownership interest is then held by Bluegreen or (B) any change in the power to
manage or control Borrower or any Person controlling Borrower (whether directly
or indirectly, through one or more intermediaries);  (v) cease operation,
liquidate or dissolve; or (vi) merge or consolidate with or into another Person,
unless the Borrower is the surviving Person. 

 

(d)Making Loans.  Other than the providing of purchase money financing to
Purchasers of Timeshare Inventory, commission advances to sales associates in
the ordinary course of business and other than loans to a member of Borrower or
Guarantor which are subject to the Subordination Agreement, Borrower shall not
loan funds to any Person. 

 

(e)Negative Pledge.  Until such time as all of the payment Obligations of the
Borrower have been Performed in full, Borrower agrees not to pledge, encumber or
assign (either collaterally or outright) (or permit such pledge, encumbrance or
assignment) to any Person or grant to any Person (or permit the granting to any
Person) of a lien on or a security interest in (i) any developer or declarant's
rights under the Timeshare Declaration other than in favor of Lender (unless an
intercreditor agreement, in form and substance reasonably satisfactory to Lender
and such other lender, is executed, addressing such developer or declarant's
rights), (ii) any contracts, licenses, permits, plans or other intangibles used
in connection with a Timeshare Project, the marketing and sale of Timeshare
Inventory and/or the management and/or operations of a Timeshare Project, (iii)
the Reservation System (except that a non-exclusive license to use the
Reservation System granted to any Person, including Lender, shall not be deemed
a pledge, encumbrance or assignment (either collaterally or outright) or the
granting of a lien or security interest in violation of this subsection 6.2(e)),
(iv) any property management agreements in any way relating to the Timeshare
Project including without limitation that certain Management Agreement dated
September 30, 2010, by and between Paradise Point Resort Property Owners
Association, Inc. and Bluegreen Resorts Management, Inc. and all replacements
and substitutions thereof, (v) any sales or marketing agreements in effect from
time to time concerning the sale and marketing of Timeshare Inventory at the
Timeshare Project, (vi) any other agreements now or hereafter in existence
related to the development or operation of a timeshare project, including
management, marketing, maintenance and service contracts, (vii) any intangibles,
licenses and permits with respect to a Timeshare Project; or (viii) any right to
vote on matters with respect to which owners of Timeshare Inventory may vote,
and Borrower shall not grant any proxy rights in that regard.  The
aforementioned negative pledge shall be included within the financing statements
that are filed and recorded against Borrower. 

 





41

 

--------------------------------------------------------------------------------

 

 

(f)Continuity of Operations.  Borrower covenants and agrees with Lender that
while this Agreement is in effect, Borrower shall not, without the prior written
consent of Lender:  (i) engage in the type of business activities substantially
different than those in which Borrower is presently engaged, (ii) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business, or (iii) during the occurrence and continuance of
an Event of Default, or event that with the giving of notice or the passage of
time, or both, would become an Event of Default, make any distribution with
respect to any capital account, whether by reduction of capital or otherwise.

 

(g)Prohibited Drug Law Activities.  Borrower shall not enter into any lease,
license, sublease, occupancy agreement or other agreement with any Person
involving or relating to the use or occupancy of the Timeshare Project (or any
portion thereof) which would be a violation of any state and/or federal laws
relating to the use, sale, possession, cultivation and/or distribution of any
controlled substances, including without limitation any Person engaged or
intending to engage in activities (whether for commercial or personal purposes)
regulated under any Arizona law or other applicable law relating to the
medicinal use and/or distribution of marijuana ("Prohibited Drug Law
Activities").  Borrower shall keep Lender advised of each action it takes or
plans to take in compliance with the requirements of this Section
6.2(g).  Compliance with the covenants in this Section 6.2(g) is a material
consideration and inducement to Lender in its agreement to make the Loan to
Borrower, and any failure of Borrower to comply with the foregoing requirements
shall constitute an Event of Default hereunder.  In addition, and not by way of
limitation, Borrower hereby agrees to indemnify, defend and hold Lender harmless
for, from and against any loss, claim, damage or liability arising from or
related to Borrower's breach or violation of said covenants, including without
limitation any seizure and forfeiture to the United States without compensation
to Lender, free and clear of Lender's first lien security interest in and to the
Timeshare Project, or any action taken by the state or federal government to
accomplish same.  Borrower shall, within 10 Business Days following a request
from Lender, provide Lender with a written statement setting forth its efforts
to comply with the provisions of this Section 6.2(g) and stating whether to
Borrower's knowledge any Prohibited Drug Law Activities are or may be on-going
and/or have occurred in, on or around the Timeshare Project.

 

(h)Post-Closing Survey.  Within forty-five (45) days following the obtaining of
a Certificate of Conformance, Borrower shall, at Borrower's sole cost and
expense, obtain a current real property survey of Phase III, sufficient in form
and substance so as to enable the Title Insurer to eliminate the following
exceptions from Title Policy:

 

21.Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land.  The term “encroachment” includes encroachments of existing
improvements located on the Land onto adjoining land, and encroachments onto the
Land of existing improvements located on adjoining land. (As to Lots F and G)

 

22.Excepting coverage for the following matters from ALTA 9 Endorsement as
previously issued, as to Lots F and G:





42

 

--------------------------------------------------------------------------------

 

 

 

i.Item 1.2.1

ii.Item 1.2.3

iii.Item 1.2.4

iv.Item 3

 

Within fifteen (15) days thereafter, Borrower shall, at its sole cost and
expense, obtain an endorsement to the Title Policy reflecting that the
aforementioned exceptions have been removed from Schedule B thereof.

 

6.3Survival of Covenants.  The covenants contained in this Article 6 are in
addition to, and not in derogation of, the covenants contained elsewhere in the
Loan Documents and shall be deemed to be made and reaffirmed prior to the making
of each Advance.

 

7.DEFAULT

 

7.1Events of Default.  The occurrence of any of the following events or
conditions shall constitute an event of default (an "Event of Default") by
Borrower under the Loan Documents:

 

(a)Payments.  (i) Borrower fails to make any payment of principal or interest
under the Loan within 3 Business Days of its respective due date, (ii) except to
the extent provided in clause (iii) hereof, Borrower fails to make any payment
of fees or other amounts with respect to the Loan (including Release Payments)
within 3 Business Days of its respective due date or (iii) Borrower fails to
make any reimbursement payment to Lender within the lesser of the number of days
following written demand by Lender as set forth in the relevant section dealing
with such reimbursement obligation or 10 days following written demand for
payment. 

(b)Covenant Defaults.  Borrower fails to perform or observe any covenant,
agreement or obligation contained in this Agreement or in any of the Loan
Documents.  However, if any default described in this Section 7.1(b) is curable
and if Borrower or Guarantor, as the case may be, has not been given a notice of
a similar default within the preceding 12 months, such default be cured if
Borrower or Guarantor, as the case may be, after receiving written notice from
Lender demanding cure of such default: (1) cures the default within 30 days; or
(2) if the cure requires more than 30 days, immediately initiates steps which
Lender deems in Lender's sole discretion to be sufficient to cure the default
and thereafter continues and completes all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical, which, in all
events, must occur within 60 days of such failure.  The foregoing notice and
cure period shall not apply to a breach by Borrower of any covenant or agreement
obligating Borrower to pay the Loan or any other amounts due under the Loan
Documents, the covenants, agreements, and obligations in Sections
6.1(c)(i) (provided, however, that, in connection with Sections 6.1(c)(i), in
all circumstances other than the lapse of insurance, the foregoing notice and
cure period specified above shall apply),  6.1(g),  6.1(m),  6.2(b) or 6.2(c),
or the covenants, agreements and obligations that are otherwise specifically
addressed in other subsections of this Section 7.1. 





43

 

--------------------------------------------------------------------------------

 

 

(c)Cross-Default.  The occurrence of an Event of Default, or any similar event
under any other loan facility or arrangement between Borrower and Lender or any
of Lender's Affiliates including under the Receivables Loan Agreement. 

(d)Environmental Default.  Failure of any party to comply with or perform when
due any term, obligation, covenant or condition contained in the Environmental
Indemnity which is not cured within the cure period in Section 7.1(b).

(e)Default by Borrower in Other Agreements.  Any default by Borrower resulting
in a declared event of default in respect of any other Indebtedness of Borrower
to any Person in excess of $5,000,000 in the aggregate after the expiration of
any applicable grace or cure period which has not been waived and which results
in the acceleration of the maturity of such Indebtedness; or any default under
the terms of the Existing Indebtedness which permits the holders of such
Indebtedness to elect a majority of the voting control of the Borrower or of
managing member or managing partner of Borrower.

(f)Warranties or Representations.  Any material statement, representation or
warranty made by or on behalf of Borrower or Guarantor in the Loan Documents,
any financial statements or any other writing delivered to Lender in connection
with the Loan is false, misleading or erroneous in any material respect as of
the date made or reaffirmed.

(g)Termination of Borrower.  The dissolution of Borrower (regardless of whether
election to continue is made), the withdrawal of any member of Borrower from
Borrower, the dissolution of any member of Borrower, or any other termination of
Borrower's existence as a going business.

(h)Enforceability of Liens.  If (i) this Agreement or any of the Loan Documents
ceases to be in full force and effect; or (ii) any lien or security interest
granted by Borrower to Lender in connection with the Loan is or becomes invalid
or unenforceable or is not, or ceases to be, a perfected first priority lien or
security interest in favor of Lender encumbering the asset to which it is
intended to encumber and Borrower does not execute such documents to correct
same within 10 days of written demand by Lender. 

(i)Creditor or Forfeiture Proceedings.  Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or by any governmental agency,
including a garnishment of any of Borrower's accounts, including deposit
accounts, with Lender which is not dismissed within the earlier of (i) 30 days
of filing or commencement of such proceeding or (ii) 10 days prior to any action
which would result in an actual forfeiture or foreclosure of the property of
Borrower which is the subject matter of such action.

(j)Guaranty.  Any default under the Guaranty Agreement or the revocation or
attempted revocation or repudiation thereof, in whole or part, by the Guarantor
or Guarantor disputes the validity of the Guaranty.

(k)Event of Default.  The occurrence of any Event of Default, as such term is
defined in any other Loan Document.





44

 

--------------------------------------------------------------------------------

 

 

(l)Bankruptcy.  A petition under any Chapter of Title 11 of the United States
Code or any similar law or regulation is filed by or against Borrower, Bluegreen
Vacations Unlimited, Inc. or Guarantor (and in the case of an involuntary
petition in bankruptcy, such petition is not discharged within forty‑five (45)
days of its filing), or a custodian, receiver or trustee for Borrower,
Guarantor, a Timeshare Project or any Collateral is appointed, or Borrower or
Guarantor makes an assignment for the benefit of creditors, or any of them are
adjudged insolvent by any state or federal court of competent jurisdiction, or
any of them admit their insolvency or inability to pay their debts as they
become due, or an attachment or execution is levied against a Timeshare Project
or any Collateral.

(m)Attachment, Judgment, Tax Liens.  The issuance, filing or levy or seizure
against Borrower of one or more attachments, executions, tax liens or judgments
for the payment of money in excess of $250,000 on an individual basis or
$1,000,000 in the aggregate, which is not discharged in full or stayed (through
appeal or otherwise) within thirty (30) days after issuance or filing, or the
issuance by a court of competent jurisdiction of an injunction or similar
restraint that is reasonably likely to result in a Material Adverse Change to
the Borrower, Guarantor or the Timeshare Project.

(n)Material Adverse Change.  Any Material Adverse Change as determined by Lender
in good faith occurs in the financial condition of Borrower, Guarantor, the
Timeshare Project or in the condition of the Collateral.

(o)Criminal Proceedings.  The indictment of Borrower or Guarantor under any
criminal statute, or the commencement of criminal or civil proceedings against
Borrower or Guarantor pursuant to which statute or proceedings the penalties or
remedies sought or available include forfeiture of any Collateral, or Borrower
or Guarantor engages or participates in any "check kiting" activity regardless
of whether a criminal investigation has been commenced.

(p)Loss of License.  The loss, revocation or failure to renew or file for
renewal of any material registration, approval, license, permit or franchise now
held or hereafter acquired by the Borrower or with respect to the Timeshare
Project, or the failure to pay any fee, which is necessary for the continued
operation of the Timeshare Project or the Borrower's business in the same manner
as it is being conducted at the time of such loss, revocation, failure to renew
or failure to pay, except, in any of the foregoing cases, where any such failure
would not reasonably be expected to result in a Material Adverse Change or where
the same is corrected within 30 days of written notice thereof. 

(q)Suspension of Sales.   The issuance of any stay order, cease and desist order
or similar judicial or nonjudicial sanction that materially adversely limits or
otherwise affects any Timeshare Inventory sales or financing activities or the
ability of Borrower to own or operate the Timeshare Project, and, with respect
to any such sanction only, which sanction is not dismissed, terminated or
rescinded within thirty (30) calendar days, and as a consequence thereof
Borrower  ceases its day-to-day timeshare business operations.

(r)Reserved 

(s)Timeshare Documents.  If the Timeshare Declaration, any of the other
documents creating or governing the Timeshare Project, its timeshare regime, or
the Association,



45

 

--------------------------------------------------------------------------------

 

 

or the restrictive covenants with respect to the Timeshare Project, shall be
terminated, amended or modified in any material adverse manner with respect to
the Lender’s Collateral or the ability of the Borrower to Perform its
Obligations. 

(t)Removal of Collateral.  If Borrower conceals, removes, transfers, conveys,
assigns or permits to be concealed, removed, transferred, conveyed or assigned,
or interferes with Lender's rights in any of the Collateral in violation of the
terms of the Loan Documents or with the intent to hinder, delay or defraud any
of its creditors including Lender. 

(u)Operating Contracts.  If any material default shall occur by Borrower under
material agreements or arrangements relating to the use, operation, maintenance,
service or enjoyment of the Timeshare Project, including with respect to
management, marketing and sales, in any material adverse manner with respect to
the Lender’s Collateral or the ability of the Borrower to Perform its
Obligations. 

(v)Vacation Club.  (i) There occurs a termination or dissolution of the Vacation
Club; or (ii) the Timeshare Project ceases to be a component resort of the
Vacation Club.

7.2Effect of an Event of Default; Remedies.  At any time after an Event of
Default has occurred (including an Event of Default arising from a failure to
pay the Loan in full on the Maturity Date) and while such Event of Default is
continuing, Lender may but without obligation, in addition to the rights and
powers granted elsewhere in the Loan Documents and not in limitation thereof, do
any one or more of the following:

 

(a)declare the Note and all other sums owing by Borrower to Lender in connection
with the Loan, immediately due and payable without further notice, presentment,
demand or protest, which are hereby waived by Borrower; except that in the case
of an Event of Default of the type described in Section 7.1(l), such
acceleration shall be automatic and not optional;

 

(b)proceed to protect and enforce its rights and remedies under the Loan
Documents and to foreclose or otherwise realize upon its security for the
Performance of the Obligations, or to exercise any other rights and remedies
available to it at law, in equity or by statute;

 

(c)request and have appointed a receiver with respect to Borrower and/or the
Collateral, and to that end, Borrower hereby consents to the appointment of a
receiver by Lender in any action initiated by Lender pursuant to this Agreement,
and Borrower waives any notice and posting of a bond in connection therewith;

 

(d)at its discretion, retain all or part of the Collateral in partial or full
satisfaction of the Obligations to the extent permitted by applicable law;
however, Lender will not be considered to have offered to retain the Collateral
in satisfaction of the Obligations, unless Lender has entered into a written
agreement with Borrower to that effect;

 

(e)immediately cease to make further Advances and from time to time apply all or
any portion of the undisbursed amount of the Loan to the payment of accrued
interest under the Note and/or upon any other obligations of Borrower hereunder
or under the Loan



46

 

--------------------------------------------------------------------------------

 

 

Documents.  Lender may also withhold any one or more Advances after the
occurrence of an Incipient Default, unless Borrower cures or corrects such event
or condition to the reasonable satisfaction of Lender prior to the occurrence of
an Event of Default;

 

(f) exercise a right of setoff in all Borrower's accounts with Lender
established under or in connection with the Receivables Loan;

 

(g) increase the rate of interest accruing under the Loan to the Default Rate;
and/or

 

(h) exercise any and all other rights or remedies provided in the other Loan
Documents or available at law, in equity or otherwise.

 

For the purpose of carrying out the provisions and exercising the rights, powers
and privileges granted by Section 7.2(b), Borrower hereby unconditionally and
irrevocably constitutes and appoints Lender true and lawful attorney-in-fact to
enter into such contracts, perform such acts and incur such liabilities as are
referred to in said subsection in the name and on behalf of Borrower.  This
power of attorney is coupled with an interest.

 

All remedies of Lender provided for herein and in any other Loan Documents are
cumulative and shall be in addition to all other rights and remedies provided by
law or in equity.  Except as may be prohibited by applicable law, all of
Lender's rights and remedies shall be cumulative and may be exercised singularly
or concurrently.  The exercise of any right or remedy by Lender hereunder shall
not in any way constitute a cure or waiver of default hereunder or under any
other Loan Document or invalidate any act done pursuant to any notice of
default, or prejudice Lender in the exercise of any of its rights hereunder or
under any other Loan Document.  If Lender exercises any of the rights or
remedies provided in this Article 7, that exercise shall not make Lender, or
cause Lender to be deemed to be, a partner or joint venturer of Borrower.  No
disbursement of loan funds by Lender shall cure any default of Borrower, unless
Lender agrees otherwise in writing in each instance.  Election by Lender to
pursue any remedy shall not exclude pursuit of any other remedy, and an election
to make expenditures or to take action to perform an obligation of Borrower or
of any Grantor shall not affect Lender's right to declare a default and to
exercise its rights and remedies.

 

7.3Application of Proceeds During an Event of Default.  Notwithstanding anything
in the Loan Documents to the contrary, but subject to Section 7.5, while an
Event of Default exists, any cash received and retained by Lender in connection
with any Collateral may be applied to payment of such of the Obligations as
Lender in its discretion may determine.

 

7.4Reserved.

 

7.5Application of Proceeds.  The proceeds of any sale of all or any part of the
Collateral made in connection with the exercise of Lender's rights and remedies
shall be applied in the following order of priorities; first, to the payment of
all costs and expenses of such sale, including compensation to Lender’s agents,
reasonable attorneys' fees, and all other reasonable expenses, liabilities and
advances incurred or made by Lender, its agents and attorneys, in connection
with such sale, and any other unreimbursed expenses for which Lender may be



47

 

--------------------------------------------------------------------------------

 

 

reimbursed pursuant to the Loan Documents; second, to the payment of the
Obligations in such order and manner as Lender may determine; and last, to the
payment to Borrower, its successors or assigns, or to whosoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
direct, of any surplus then remaining from such proceeds.

 

7.6Lender's Right to Perform.  Lender may, at its option, and without any
obligation to do so, pay, perform and discharge any and all obligations agreed
to be paid or Performed in the Loan Documents by Borrower or any surety for the
Performance of the Obligations if (a) such Person fails to do so and (b) (i) an
Event of Default exists and at least 5 Business Days' notice has been given to
such Person of Lender's intention to take such action, (ii) the action taken by
Lender involves obtaining insurance which such Person has failed to maintain in
accordance with the Loan Documents or to deliver evidence thereof, or (iii) in
the opinion of Lender, such action must be taken because an emergency exists or
to preserve any of the Collateral or its value.  For such purposes Lender may
use the proceeds of the Collateral.  All amounts expended by Lender in so doing
or in exercising its remedies under the Loan Documents following an Event of
Default shall become part of the Obligations, shall be immediately due and
payable by Borrower to Lender upon demand, and shall bear interest at the
Default Rate from the dates of such expenditures until paid.

 

7.7Waiver of Marshalling.  Borrower, for itself and for all who may claim
through or under it, hereby expressly waives and releases all right to have the
Collateral, or any part of the Collateral, marshalled on any foreclosure, sale
or other enforcement of Lender's rights and remedies.

 

7.8Waiver in Legal Actions.  In connection with any proceedings related to the
enforcement of remedies under this Agreement or the documents collateral hereto
or the transactions contemplated hereunder, Borrower irrevocably waives:

 

(a)All procedural errors, defects and imperfections in such proceedings;

 

(b)Any requirement of bonds, and any surety or security relating thereto,
required by any statute, court rule or otherwise as incident to such possession;

 

(c)Except as otherwise provided in the Loan Documents, demand, presentment and
protest, notice of demand, presentment or protest of the Note, the Guaranty or
any other Loan Document;

 

(d)The benefit of any valuation, appraisal and exemption law; and

 

(e)Any right to subrogation, reimbursement, contribution or indemnity.

 

7.9Set-Off.  Lender reserves a right of setoff in all Borrower's accounts with
Lender established under or in connection with the Receivables Loan.

 

8.COSTS AND EXPENSES; INDEMNIFICATION; DUTIES OF LENDER

 





48

 

--------------------------------------------------------------------------------

 

 

8.1Costs and Expenses.  Borrower shall promptly pay all taxes and assessments
and all reasonable expenses, charges, costs and fees provided for in this
Agreement or relating to the Loan, including, without limitation, fees and costs
incurred in connection with protective advances made by Lender under this
Agreement, any reasonable fees incurred for recording or filing any of the Loan
Documents, title insurance premiums and charges, tax service contract fees, fees
of any consultants, reasonable fees and expenses of Lender's counsel,
documentation, closing, and processing fees, printing, photostating and
duplicating expenses, air freight charges, escrow fees, costs of surveys,
premiums of hazard insurance policies and surety bonds and fees for any
appraisal and appraisal review, environmental report and environmental report
review, inspection report review, and market or feasibility study required by
Lender.  Borrower hereby authorizes Lender to disburse the proceeds of the Loan
to pay such expenses, charges, costs and fees notwithstanding that Borrower may
not have requested a disbursement of such amount.  Lender shall make such
disbursements notwithstanding the fact that the Loan is not "in balance" or that
Borrower is in default under the terms of this Agreement or any other Loan
Document.  Such disbursement shall be added to the outstanding principal balance
of the Note.  The authorization hereby granted shall be irrevocable, and no
further direction or authorization from Borrower shall be necessary for Lender
to make such disbursements.  However, the provision of this Section 8.1 shall
not prevent Borrower from paying such expense, charges, costs and fees from its
own funds.  All such expenses, charges, costs and fees shall be Borrower's
obligation regardless of whether or not Borrower has requested and met the
conditions for a disbursement of the Loan.  The obligations on the part of
Borrower under this Section 8.1 shall survive the closing of the Loan and the
repayment thereof.  Borrower hereby authorizes Lender, in its discretion, to pay
such expenses, charges, costs and fees at any time by a disbursement of the
Loan.

 

8.2Indemnification.  Borrower will INDEMNIFY, PROTECT, HOLD HARMLESS, and defend
Lender, its successors, assigns and shareholders (including corporate
shareholders), and the directors, officers, employees, servants and agents of
any of the foregoing, for, from and against:  (a) any and all liability, damage,
penalties, or fines, loss, costs or expenses (including court costs and
attorneys' fees, whether incurred in a third party action or in an action to
enforce this Agreement), claims, demands, suits, proceedings (whether civil or
criminal), orders, judgments, penalties, fines and other sanctions whatsoever
asserted against it as a result of actions, claims, counterclaims, fines,
penalties or otherwise and arising from or brought in connection with the
Timeshare Project, the Collateral, Lender's status by virtue of the Loan
Documents, sales of Timeshare Inventory or the financing of such sales, in
either case, in violation of or in noncompliance with any Legal Requirements,
the breach by Borrower of any terms and provisions of the Loan Documents, the
sale or financing of Timeshare Inventory, the creation of liens and security
interests, the terms of the Loan Documents or the transactions related thereto,
any assertion that Lender is a partner or joint venturer of Borrower or any
other Person by virtue of the making of the Loan, or any act or omission of
Borrower or an Agent, or their respective employees or agents, whether actual or
alleged ("Losses"), except to the extent that any of the foregoing Losses
described in this clause (a) are caused by Lender's gross negligence or willful
misconduct or first accrue after foreclosure or deed in lieu of foreclosure; (b)
any and all brokers' commissions or finders' fees or other costs of similar type
by any party in connection with the Loan, other than those owed to Ward
Financial arising from the acts of Lender; and (c) any mechanics liens filed
against Phase III.  On written request by a Person covered by the above
agreement of indemnity, Borrower will undertake, at its own cost and



49

 

--------------------------------------------------------------------------------

 

 

expense, on behalf of such indemnitee, using counsel reasonably satisfactory to
the indemnitee, the defense of any legal action or proceeding to which such
Person shall be a party.  At Lender's option, Lender may at Borrower's expense
prosecute or defend any action within the scope of the indemnification contained
in this Section 8.2 to the extent Borrower does not promptly prosecute or defend
such action with counsel reasonably acceptable to Lender.  No termination of
this Agreement or the other Loan Documents shall affect or impair the
indemnification provisions contained in this Section 8.2 and all such provisions
shall survive such termination.

 

8.3Reserved. 

 

8.4Delegation of Duties and Rights.  Lender may execute any of its duties and/or
exercise any of its rights or remedies under the Loan Documents by or through
its officers, directors, employees, attorneys, agents, representatives or
through other Persons. 

 

8.5Foreign Assets Control.  Lender may disclose any and all information
regarding Borrower and a Purchaser in connection with any regulatory examination
of Lender or to the extent Lender deems advisable to disclose such information
to such applicable regulatory agencies involving matters relating to the Trading
With the Enemy Act, the Foreign Assets Control Regulations or the Executive
Order; provided, however, that if Lender is legally permitted to do so, no such
disclosure shall be made prior to the Lender (x) giving the Borrower prior
written notification within one (1) Business Day after Lender's receipt of
notice of any such required disclosure or decision of the Lender to make such
disclosure, that explains in reasonable detail (if known to Lender), the basis
for such disclosure, which notification shall include the following: (i) the
contents of the disclosure, (ii) the Person to whom the disclosure must be made,
and (iii) if known to Lender, the legal basis for the disclosure; (y) using
commercially reasonable efforts to require that any recipient of such disclosure
maintain such information on a confidential basis in accordance with all Legal
Requirements, including all applicable consumer privacy laws; and (z) if Lender
is legally permitted to do so, providing Borrower with an opportunity to redact
all of the names, social security numbers and bank account numbers of, and all
non-public personal information pertaining to, any Purchasers. 

9.CONSTRUCTION AND GENERAL TERMS

 

9.1Payment.  All monies payable under the Loan Documents shall be paid to Lender
in lawful monies of the United States of America.

 

9.2Entire Agreement.  The Loan Documents exclusively and completely state the
rights and obligations of Lender and Borrower with respect to the Loan.  No
modification, variation, termination, discharge, abandonment or waiver of any of
the provisions or conditions of the Loan Documents shall be valid unless in
writing and signed by a duly authorized representative of the party sought to be
bound by such action.  The Loan Documents supersede any and all prior
representations, warranties and/or inducements, written or oral, heretofore made
by Lender, Borrower and Guarantor concerning this transaction, including any
commitment for financing.  To the extent there is a conflict or inconsistency
between the Timeshare Declaration (as it pertains to the right of Borrower to
affect the rights of mortgagees) and the Loan Documents, then, as between
Borrower and Lender, the provisions of the Loan Documents shall prevail.





50

 

--------------------------------------------------------------------------------

 

 

 

 

9.3Powers Coupled with an Interest.  The powers and agency hereby granted by
Borrower are coupled with an interest and are irrevocable until the Obligations
have been paid in full and are granted as cumulative to Lender's other remedies
for collection and enforcement of the Obligations.

 

9.4Counterparts; Facsimile Signatures.  Any Loan Document may be executed in
counterpart, and any number of copies of such Loan Document which have been
executed by all parties shall constitute one original.  Delivery of an executed
counterpart of any Loan Document by telefacsimile or other electronic means
shall be equally as effective as delivery of a manually executed counterpart of
such Loan Document. 

 

9.5Notices.   All notices, requests and demands to be made hereunder to the
parties hereto must be in writing (at the addresses set forth below) and may be
given by any of the following means:

 

(a)personal delivery;

(b)reputable overnight courier service;

(c)telecopying (if confirmed in writing sent by registered or certified, first
class mail, return receipt requested); or

(d)registered or certified, first class mail, return receipt requested. 

 

Any notice, demand or request sent pursuant to the terms of this Agreement will
be deemed received (i) if sent pursuant to subsection (a), upon such personal
delivery, (ii) if sent pursuant to subsection (b), on the next Business Day
following delivery to the courier service, (iii) if sent pursuant to subsection
(c), upon receipt if such receipt occurs between the hours of 9:00 a.m. and 5:00
p.m. (recipient's time zone) on a Business Day, and if such receipt occurs other
than during such hours, on the next Business Day following receipt and (iv) if
sent pursuant to subsection (d), 3 Business Days following deposit in the mail.

 

The addresses for notices are as follows:

 

To Lender:

National Bank of Arizona

6001 N. 24th Street, Building B

Phoenix, AZ 85016

Attention:  Kristen Carreno

Telephone No.:  (602) 212-5404

Telecopier No.:  (602) 287-0722

 

With a copy to:

National Bank of Arizona

6001 N. 24th Street, Building B

Phoenix, AZ 85016

Attention:  Legal Department

Telephone No.:(602) 212-5404

Telecopier No.:(602) 212-0722

 



51

 

--------------------------------------------------------------------------------

 

 

With a copy to (which shall not constitute notice):

Gammage & Burnham

Two North Central Avenue

Fifteenth Floor

Phoenix, Arizona  85004

Attention:  Randall S. Dalton

Telephone No.:  (602) 256-4482

Telecopier No.:  (602) 256-0566

 

To Borrower:

Bluegreen/Big Cedar Vacations, LLC

C/O Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention:  Anthony M. Puleo

Telephone No.:  (561) 912-8270

Telecopier No.:  (561) 912) 8123

 

With a courtesy copy to (but such notice shall not constitute notice to
Borrower):

Greenspoon Marder P.A.

200 East Broward Boulevard, Suite 1800

Fort Lauderdale, Florida 33302

Attention:  Barry E. Somerstein

Telephone No.:  (954) 527-2405

Telecopier No.:  (954) 333-4005

 

and

 

 

Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention:  Legal Department

Telephone No.: (561) 912-8000

Telecopier No.: (561) 912-8299

 

The failure to provide courtesy copies will not affect or impair Lender's rights
and remedies against Borrower.  Such addresses may be changed by notice to the
other parties given in the same manner as provided above.

 

Notwithstanding the foregoing, the request for the Advance of the Loan pursuant
to Article 2 above will be deemed received only upon actual receipt.

 

9.6Borrower's Representative.Borrower hereby designates the following natural
person as its representative for purposes of (i) making all decisions with
respect to the Loan and the Loan Documents, (ii) delivering all notices,
certificates, requests for advance and other documents required by the terms of
the Loan Documents or requested by Borrower in connection with the Loan and
(iii) taking all other actions requested by Borrower in connection with the Loan
and the Loan Documents:

 



52

 

--------------------------------------------------------------------------------

 

 

 

Bluegreen/Big Cedar Vacations, LLC

C/O Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton,  Florida 33431

Attention:  Anthony M. Puleo

Telephone No.:  (561) 912-8270

Telecopier No.:  (561) 912) 8123

 

In taking action pursuant to the terms of this Agreement and the other Loan
Documents, Lender shall be entitled to rely, without further investigation, upon
any notice, certificate, request for advance or other document delivered in
writing and executed or signed by such representative of Borrower.  In addition,
Lender may, at its option, refuse to take action in the event a notice,
certificate, request for advance or other document is delivered to Lender which
has not been executed or delivered by such representative of Borrower.  Borrower
may change such representative upon written notice to Lender.

 

9.7General Submission Requirements.  All documents, agreements, reports,
surveys, appraisal, insurance, references, financial information or other
submissions (collectively the "Submissions") required under the Loan Documents
shall be in form and content reasonably satisfactory to Lender and prepared and
performed at Borrower's expense.  Lender shall have the prior right of approval
of any person, firm or entity responsible for preparing each Submission
("Preparer") and may reject any Submission if Lender believes in its sole
opinion that the experience, skill, reputation or other aspect of the Preparer
is unsatisfactory in any respect. 

9.8Successors and Assigns; Participation. 

 

(a) At any time either concurrently with or subsequent to the execution and
delivery of this Agreement, National Bank of Arizona and its successors ("NBA")
may assign to one or more banks or other financial institutions (such banks and
other financial institutions together with their permitted successors and
assigns, each, an "Assignee") all or portions of its rights and obligations as a
lender under this Agreement and the other Loan Documents, provided, however,
that (i) each such assignment shall be of a constant, not a varying, percentage
of such rights and obligations under this Agreement and the other Loan
Documents, (ii) the parties to each such assignment shall execute and deliver to
NBA, for its acceptance, such assignment documents (which shall include, without
limitation, an assumption of NBA's obligations hereunder to the extent of such
assignment) as NBA may require, (iii) Borrower shall execute and deliver (A)
such replacement promissory notes as NBA may require to evidence such assignment
and the respective portions of the Loan held by NBA and each Assignee and (B)
such other documents as NBA may reasonably require in connection with such
assignment; and (iv), such assignments shall be subject to the Borrower's
approval which shall not be unreasonably withheld or delayed, provided that
Borrower shall not have a right to approve the Assignee or the assignment if (A)
an Event of Default has occurred and is continuing, or (B) the Borrowing Term
has expired, or (C) the Assignee is an Eligible Assignee.  If any such approval
is not withheld in writing with a statement of the reasons therefor within ten
(10) days after NBA gives notice of such an assignment, such approval shall be
deemed given.  Upon such assignment and assumption, (i) to the extent of the
interest assigned the (A) Assignee shall have the rights and obligations of a
lender under the Loan Documents and (B) the assignor (including, without



53

 

--------------------------------------------------------------------------------

 

 

limitation, NBA) shall be relieved of such obligations and (ii) the obligations
of NBA and Assignee to fund Advances shall be several in accordance with the
portion of the Loan held by each, and not joint.  Notwithstanding the foregoing
sentence, in the event the Assignee is an Eligible Assignee and also an
Affiliate of NBA, NBA shall not be relieved of its obligations under the Loan
Documents, and the obligations of NBA and such Affiliate to fund Advances shall
be joint and not several obligations.  NBA and each Assignee may also transfer
interests by way of participation; provided, in the case of the transfer of such
a participation interest, (A) such selling party's obligations to the Borrower
under this Agreement and the Loan Documents shall remain unchanged; (B) such
selling party shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) parties to this Agreement and the
Loan Documents shall continue to deal solely and directly with such selling
party in connection with such selling party's rights and obligations under this
Agreement and the Loan Documents.  In order to facilitate such assignments and
participations, the Borrower shall execute such further documents, instruments
or agreements as Lender may reasonably require; provided, however, that Borrower
shall not be responsible for any costs or expenses in connection with any such
assignment or participation.

 

(b) Upon any assignment of less than all of NBA's interest in the Loan, (i) NBA
will continue to act as administrative agent on behalf of all of lenders and
(ii) NBA and each Assignee may enter into such co-lending or other agreements
with all of the Assignees establishing (among other things) procedures for
administration and enforcement of the Loan, voting on various matters, the terms
under which NBA will act as administrative agent (and if applicable, collateral
agent), the terms and conditions governing further assignments and
participations by Assignee (if and to the extent further assignments are
permitted by NBA), and enforcement of the Loan Documents; provided, however,
that under no circumstances will any such agreements between NBA and any
Assignee alter, amend, change or result in the alteration, amendment or change
to any of the terms and conditions of this Agreement, without Borrower's prior
written consent.  So long as NBA is acting as administrative agent, Borrower
shall only be required and permitted to provide notices to and seek consents and
approvals through NBA and Borrower shall not communicate directly with the
Assignees, unless expressly approved by NBA.

(c) Without limiting the other provisions of this Section, from and after each
assignment permitted pursuant to this Section (other than assignments by NBA of
its entire interest in the Loan): (i) all grants of collateral security
(including, without limitation, each deed of trust, mortgage, security
agreement, assignment of rents and leases, and other assignments for security in
the Loan Documents shall be deemed made to NBA in its capacity as administrative
agent for the pro rata benefit of NBA and the Assignees as lenders; (ii) all
obligations and liabilities of Borrower and Guarantor pursuant to the Loan
Documents shall be deemed to inure to the pro rata benefit of NBA and the
Assignees as lenders; and (iii) all indemnity and reimbursement obligations of
Borrower and guarantor shall be in favor of  NBA and Assignees in accordance
with their pro rata interests and in the case of indemnities shall include all
named indemnified parties of NBA and Assignee (for example an indemnity in favor
of a party and its officers, directors, agents, and employees shall be for the
benefit of the officers, directors, agents, and employees of each of NBA and the
Assignee); provided that any obligation of the Borrower to reimburse for out of
pocket costs and expenses of any party shall be deemed to refer to the party
incurring such costs and expenses.



54

 

--------------------------------------------------------------------------------

 

 

(d) As used herein, "Eligible Assignee" means (i) NBA or any of its Affiliates
or (ii) any other bank or financial institution that has assets of at least
$5,000,000,000; provided that the identity of the Eligible Assignee (in the case
of clause (ii)) shall be subject to prior written approval of each of Borrower
and Guarantor, which will not be unreasonably withheld or delayed.

 

9.9Successors and Assigns.  All the covenants of Borrower and all the rights and
remedies of Lender contained in the Loan Documents shall bind Borrower, and,
subject to the restrictions on merger, consolidation and assignment contained in
the Loan Documents, its successors and assigns, and shall inure to the benefit
of Lender, its successors and assigns, whether so expressed or not.  Borrower
may not assign its rights in the Loan Documents in whole or in part.  Except as
may be expressly provided in a Loan Document, no Person shall be deemed a third
party beneficiary of any provision of the Loan Documents.

 

9.10Severability.  If any provision of any Loan Document is held to be invalid,
illegal or unenforceable under present or future laws, the legality, validity
and enforceability of the remaining provisions of the Loan Documents shall not
in any way be affected or impaired thereby.  In lieu of each such illegal,
invalid or unenforceable provision, there shall be added to the Loan Document
affected, a provision that is legal, valid and enforceable and as similar in
terms to such illegal, invalid and unenforceable provision as may be possible.

 

9.11Time of Essence.  Time is of the essence in the Performance of the
Obligations.

 

9.12Miscellaneous.  All headings are inserted for convenience only and shall not
affect any construction or interpretation of the Loan Documents.  Unless
otherwise indicated, all references in a Loan Document to clauses and other
subdivisions refer to the corresponding paragraphs, clauses and other
subdivisions of the Loan Document.  All Schedules and Exhibits referred to in
this Agreement are incorporated in this Agreement by reference. 

9.13 FORUM SELECTION; JURISDICTION; CHOICE OF LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ARIZONA, THE PRIMARY PLACE OF BUSINESS OF LENDER, WITHOUT GIVING
EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES.  BORROWER ACKNOWLEDGES THAT THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS WERE SUBSTANTIALLY NEGOTIATED IN THE
STATE OF ARIZONA, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WERE DELIVERED BY
BORROWER IN THE STATE OF ARIZONA, EXECUTED BY LENDER IN THE STATE OF ARIZONA AND
ACCEPTED BY LENDER IN THE STATE OF ARIZONA AND THAT THERE ARE SUBSTANTIAL
CONTACTS BETWEEN THE PARTIES AND THE TRANSACTIONS CONTEMPLATED HEREIN AND THE
STATE OF ARIZONA.  SUBJECT TO THE PROVISIONS OF SECTION 9.14, FOR PURPOSES OF
ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, THE PARTIES HERETO HEREBY EXPRESSLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF ALL FEDERAL AND STATE COURTS LOCATED IN THE STATE OF ARIZONA AND
BORROWER CONSENTS THAT IT MAY BE SERVED WITH ANY PROCESS OR PAPER BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF ARIZONA IN



55

 

--------------------------------------------------------------------------------

 

 

ACCORDANCE WITH APPLICABLE LAW.  FURTHERMORE, BORROWER WAIVES AND AGREES NOT TO
ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF SUCH COURTS, THAT THE ACTION, SUIT OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT VENUE OF THE ACTION, SUIT OR PROCEEDING
IS IMPROPER.  TO THE EXTENT THAT A COURT OF COMPETENT JURISDICTION FINDS ARIZONA
LAW INAPPLICABLE WITH RESPECT TO ANY PROVISIONS OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, THEN, AS TO THOSE PROVISIONS ONLY, THE LAWS OF THE STATES WHERE
THE COLLATERAL IS LOCATED SHALL BE DEEMED TO APPLY.  NOTHING IN THIS SECTION
SHALL LIMIT OR RESTRICT THE RIGHT OF LENDER TO COMMENCE ANY PROCEEDING IN THE
FEDERAL OR STATE COURTS LOCATED IN THE STATES IN WHICH THE COLLATERAL IS LOCATED
TO THE EXTENT LENDER DEEMS SUCH PROCEEDING NECESSARY OR ADVISABLE TO EXERCISE
REMEDIES AVAILABLE UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE INTERPRETED WITHOUT REGARD
TO ANY RULE OR CANON OF CONSTRUCTION WHICH INTERPRETS AGREEMENTS AGAINST A
DRAFTSMAN.

9.14DISPUTE RESOLUTION.  This section contains a jury waiver, arbitration
clause, and a class action waiver. READ IT CAREFULLY.

 

This dispute resolution provision shall supersede and replace any prior "Jury
Waiver," "Judicial Reference," "Class Action Waiver," "Arbitration," "Dispute
Resolution," or similar alternative dispute agreement or provision between or
among the parties.

 

JURY TRIAL WAIVER; CLASS ACTION WAIVER. As permitted by applicable law, each
party waives their respective rights to a trial before a jury in connection with
any Dispute (as "Dispute" is hereinafter defined), and Disputes shall be
resolved by a judge sitting without a jury.  If a court determines that this
provision is not enforceable for any reason and at any time prior to trial of
the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, any party shall be entitled to move the court
for an order compelling arbitration and staying or dismissing such litigation
pending arbitration ("Arbitration Order"). If permitted by applicable law, each
party also waives the right to litigate in court or an arbitration proceeding
any Dispute as a class action, either as a member of a class or as a
representative, or to act as a private attorney general.

 

ARBITRATION. If a claim, dispute, or controversy arises between us with respect
to this Agreement, related agreements, or any other agreement or business
relationship between any of us whether or not related to the subject matter of
this Agreement (all of the foregoing, a "Dispute"), and only if a jury trial
waiver is not permitted by applicable law or ruling by a court, any of us may
require that the Dispute be resolved by binding arbitration before a mutually
agreed upon single arbitrator at the request of any party. By agreeing to
arbitrate a Dispute, each party gives up any right that party may have to a jury
trial, as



56

 

--------------------------------------------------------------------------------

 

 

well as other rights that party would have in court that are not available or
are more limited in arbitration, such as the rights to discovery and to appeal.



 

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
("Administrator") as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator. Disputes include matters (i) relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations we
have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, (ii) based on
or arising from an alleged tort, or (iii) involving either of our employees,
agents, affiliates, or assigns of a party.  However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court. If a third party is a party to a
Dispute, we each will consent to including the third party in the arbitration
proceeding for resolving the Dispute with the third party. Venue for the
arbitration proceeding shall be at a location determined by mutual agreement of
the parties or, if no agreement, in the city and state where Lender is
headquartered.

 

After entry of an Arbitration Order, the non-moving party shall commence
arbitration (but shall not be required to commence arbitration in the event of
the moving party's decision not to do so as set forth in the next sentence). The
moving party shall, at its discretion, also be entitled to commence arbitration
but is under no obligation to do so, and the moving party shall not in any way
be adversely prejudiced by electing not to commence arbitration. The arbitrator:
(i) will hear and rule on appropriate dispositive motions for judgment on the
pleadings, for failure to state a claim, or for full or partial summary
judgment; (ii) will render a decision and any award applying applicable law;
(iii) will give effect to any limitations period in determining any Dispute or
defense; (iv) shall enforce the doctrines of compulsory counterclaim, res
judicata, and collateral estoppels, if applicable; (v) with regard to motions
and the arbitration hearing, shall apply rules of evidence governing civil
cases; and (vi) will apply the law of the state specified in the agreement
giving rise to the Dispute. Filing of a petition for arbitration shall not
prevent any party from (i) seeking and obtaining from a court of competent
jurisdiction (notwithstanding ongoing arbitration) provisional or ancillary
remedies including but not limited to injunctive relief, property preservation
orders, foreclosure, eviction, attachment, replevin, garnishment, and/or the
appointment of a receiver, (ii) pursuing non-judicial foreclosure, or (iii)
availing itself of any self-help remedies such as setoff and repossession. The
exercise of such rights shall not constitute a waiver of the right to submit any
Dispute to arbitration.

 

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney's fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal



57

 

--------------------------------------------------------------------------------

 

 

of an arbitration award shall be pursuant to the rules of the Administrator or,
if the Administrator has no such rules, then the JAMS arbitration appellate
rules shall apply.

 

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement. If the terms of this provision vary from the
Administrator's rules, this arbitration provision shall control.

 

RELIANCE. Each party (i) certifies that no one has represented to such party
that the other party would not seek to enforce jury and class action waivers in
the event of suit, and (ii) acknowledges that it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers,
agreements, and certifications in this section.

 

9.15Interpretation.  This Agreement and the other Loan Documents will not be
construed against Lender merely because of Lender's involvement in the
preparation of such documents and agreements.

 

9.16Destruction of Note; Substitute Note.  In the event the Note is mutilated or
destroyed by any cause whatsoever, or otherwise lost or stolen and regardless of
whether due to the act or neglect of Lender, Borrower will execute and deliver
to Lender in substitution therefor a duplicate promissory note containing the
same terms and conditions as the promissory note so mutilated, destroyed, lost
or stolen, within 10 days after Lender notifies Borrower of any such mutilation,
destruction, loss or theft of such note and delivery to Borrower of an affidavit
certifying that the same was not negotiated and Borrower will only be liable on
the replaced note executed by Borrower.  Upon Borrower's delivery of such
duplicate promissory note, Borrower will be relieved of all obligations under
the original promissory note so mutilated, destroyed, lost or stolen and will
thereafter be bound solely by the provisions of such duplicate promissory
note.  The Lender shall be entitled to have the Note subdivided into notes of
lesser denominations or substituted for new notes, all containing the same terms
as the original Note being substituted or subdivided, in connection with an
assignment of all or any portion of the Loan pursuant to the terms of
Section 9.8 hereof.

 

9.17Compliance With Applicable Usury Law.  It is the intent of the parties
hereto to comply with the Applicable Usury Law.  Accordingly, notwithstanding
any provisions to the contrary in the Loan Documents, in no event shall the Loan
Documents require the payment or permit the collection of interest in excess of
the maximum contract rate permitted by the Applicable Usury Law.

 

9.18REFERENCE TO LENDER.  EXCEPT AS REQUIRED BY LAW AND FOR FILINGS MADE WITH
THE SECURITIES & EXCHANGE COMMISSION OR ANY STOCK EXCHANGE ON WHICH GUARANTOR'S
OR GUARANTORS' PARENT'S OR INDIRECT PARENT'S STOCK OR OTHER OWNERSHIP INTEREST
IS OR MAY BE TRADED, BORROWER WILL NOT, AT ANY TIME, USE THE NAME OF OR MAKE
REFERENCE TO LENDER WITH RESPECT TO THE TIMESHARE PROJECT, THE SALE OF TIMESHARE
INVENTORY OR OTHERWISE, WITHOUT THE EXPRESS WRITTEN CONSENT OF LENDER.

 





58

 

--------------------------------------------------------------------------------

 

 

9.19NO JOINT VENTURE.  THE RELATIONSHIP OF BORROWER AND LENDER IS THAT OF DEBTOR
AND CREDITOR, AND IT IS NOT THE INTENTION OF EITHER OF SUCH PARTIES BY THIS OR
ANY OTHER LOAN DOCUMENT BEING EXECUTED IN CONNECTION WITH THE LOAN TO ESTABLISH
A PARTNERSHIP OR JOINT VENTURE WITH BORROWER OR ANY OTHER PERSON, AND THE
PARTIES HERETO SHALL NOT UNDER ANY CIRCUMSTANCES BE CONSTRUED TO BE PARTNERS OR
JOINT VENTURERS.

 

9.20Scope of Reimbursable Attorney's Fees.  As used in the Loan Documents, the
term "attorneys' fees" includes the reasonable fees of attorneys licensed to
practice law in any jurisdiction, law clerks, paralegals, investigators and
others not admitted to the bar but performing services under the supervision of
a licensed attorney.  As used in the Loan Documents, attorneys' fees incurred by
Lender in the enforcement of any remedy or covenant include attorneys' fees
incurred in any foreclosure of the Loan Documents, in enforcing any rights of
indemnification under the Loan Documents, in protecting or sustaining the lien
or priority of the Collateral, or in any proceeding arising from or connected
with any such matter, including any bankruptcy, receivership, injunction or
other similar proceeding, or any appeal from or petition for review of any such
matter, and with or without litigation.

 

9.21Confidentiality.  Borrower and Lender shall mutually agree on the contents
of any press release, public announcement or other public disclosure regarding
this Agreement and the transactions contemplated hereunder to be made following
the mutual execution and delivery of this Agreement; provided that, (a) the
Lender may disclose the terms hereof and give copies of the Loan Documents to
assignees and participants and to prospective assignees and participants, and
(b) Lender acknowledges that the terms hereof may be disclosed in the periodic
filings related to Guarantor with the United States Securities and Exchange
Commission and in the notes to Borrower's and Guarantor's financial
statements.  If either party fails to respond to the other party in writing with
either an approval or a disapproval within five (5) Business Days of a party's
receipt of the other party's request for consent or approval as expressly
contemplated pursuant to this Section 9.21, then such consent or approval will
be deemed to have been given, provided that such five (5) Business Day period
will not commence to run unless and until the other party has received all
information, materials, documents and other matters required to be submitted to
it hereunder, with respect to such consent or approval and all other
information, materials, documents and other matters reasonably essential to its
decision process.

 

9.22Relief from Automatic Stay, Etc.  To the fullest extent permitted by law, in
the event Borrower shall make application for or seek relief or protection under
the federal bankruptcy code ("Bankruptcy Code") or other Debtor Relief Laws, or
in the event that any involuntary petition is filed against the Borrower under
such Code or other Debtor Relief Laws, and not dismissed with prejudice within
45 days, the automatic stay provisions of Section 362 of the Bankruptcy Code are
hereby modified as to Lender to the extent necessary to implement the provisions
hereof permitting set‑off and the filing of financing statements or other
instruments or documents; and Lender shall automatically and without demand or
notice (each of which is hereby waived) be entitled to immediate relief from any
automatic stay imposed by Section 362 of the Bankruptcy Code or otherwise, on or
against the exercise of the rights and remedies otherwise available to Lender as
provided in the Loan Documents.

 





59

 

--------------------------------------------------------------------------------

 

 

9.23Reliance.  Lender's examination, inspection, or receipt of information
pertaining to Borrower, any Guarantor, the Collateral or the Timeshare Project
shall not in any way be deemed to reduce the full scope and protection of the
warranties, representations and Obligations contained in the Loan Documents.

 

9.24Limitation of Damages.  Neither Borrower, Lender nor any of its Affiliates
or successors shall be liable for any indirect, special, incidental,
consequential or punitive damages in connection with any breach of contract,
tort or other wrong relating to the Loan Documents (including with limitation
damages for loss of profits, business interruption or the like), whether such
damages are foreseeable or unforeseeable, unless any of such damages arise out
of or the gross negligence or willful misconduct of such party or any of its
Affiliates.  Furthermore, as between Borrower and Lender, Borrower shall be
responsible for and Lender is hereby released from any claim or liability in
connection with: 

 

(a)



safekeeping any Collateral;

(b)



any loss or damage to any Collateral;

(c)



any diminution in value of the Collateral; or

(d)



any act or default of another Person (other than Lender or its Affiliates).

 

Lender shall only be liable for any act or omission on its part constituting
willful misconduct or gross negligence.  In the event Borrower brings suit
against Lender in connection with the transactions contemplated hereunder and
Lender is found not to be liable, Borrower agrees to indemnify and hold Lender
harmless from all costs and expenses, including attorneys' fees, incurred by
Lender in connection with such suit.  This Agreement is not intended to obligate
Lender to take any action with respect to the Collateral or to incur expenses or
perform any obligation or duty of Borrower.  Borrower's obligations under this
Section shall survive termination of this Agreement and repayment of the Loan.

 

9.25Waiver of Right of First Refusal.  Borrower (on behalf of itself and its
Affiliates) hereby irrevocably waives any right of first refusal it may have to
purchase Timeshare Inventory (including without limitation the right of first
refusal contained in any Timeshare Declaration in favor of Borrower, as
declarant) with respect to any Timeshare Inventory acquired by Lender, or its
nominee or assignee, through the exercise or enforcement of the Lender’s rights
related to the Collateral under this Agreement or the other Loan
Documents.  Borrower agrees that in the event that Lender, or its nominee or
assignee, acquires title to any such Timeshare Inventory under the circumstances
described in the foregoing sentence, such Timeshare Inventory may be assigned,
transferred or sold free and clear of any right of first refusal in favor of
Borrower.

 

9.26Consents, Approvals and Discretion.  Whenever Lender's consent or approval
is required or permitted, or any documents or other items are required to be
acceptable to Lender, such consent, approval or acceptability shall be at the
sole and absolute discretion of Lender, which shall not be unreasonably
withheld, delayed or conditioned.  Whenever any determination or act is at
Lender's discretion, such determination or act shall be at the sole and absolute
discretion of the Lender, which shall not be unreasonably withheld, delayed or
conditioned.

 

9.27Patriotic Act Provisions.  The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:





60

 

--------------------------------------------------------------------------------

 

 

 

(i) IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
Borrower:  When Borrower opens an account, if Borrower is an individual, Lender
will ask for Borrower's name, taxpayer identification number, residential
address, date of birth, and other information that will allow Lender to identify
Borrower and, if Borrower is not an individual, Lender will ask for Borrower's
name, taxpayer identification number, business address, and other information
that will allow Lender to identify Borrower.  Lender may also ask, if Borrower
is an individual, to see Borrower's driver's license or other identifying
documents and, if Borrower is not an individual, to see Borrower's legal
organizational documents or other identifying documents.

 

(ii)Government Regulation.  Borrower shall not (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Lender from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (b) fail to
provide documentary and other evidence of Borrower's identity as may be
requested by Lender at any time to enable Lender to verify Borrower's identity
or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

9.28Errors and Omissions.  Borrower hereby agrees that it will, within ten (10)
days of a request by Lender, comply with any reasonable request by Lender to
correct documentation errors, omissions or oversights, if any, that occur in any
documentation relating to the Loan.

 

9.29Background Statements.  The recitals set forth above are hereby incorporated
into the operative provisions of this Agreement.

 

9.30Waiver of Defenses and Release of Claims.  The undersigned hereby (i)
represents that neither the undersigned nor any principal of the undersigned has
any defenses to or setoffs against any indebtedness or other obligations owing
in connection with the Loan by Borrower, or by the undersigned's principals, to
Lender or Lender's affiliates (the "Owed Obligations"), nor any claims against
Lender or Lender's affiliates for any matter whatsoever, related or unrelated to
the Owed Obligations, and (ii) releases Lender and Lender's affiliates,
officers, directors, employees and agents from all claims, causes of action, and
costs, in law or equity, known or unknown, whether or not matured or contingent,
existing as of the date hereof that the undersigned has or may have by reason of
any matter of any conceivable kind or character whatsoever, related or unrelated
to the Owed Obligations, including the subject matter of this Agreement as of
the date hereof. The foregoing release does not apply, however, to claims for
future performance of express contractual obligations that mature after the date
hereof that are owing to the undersigned by Lender or Lender's affiliates. As
used in this paragraph, the word "undersigned" does not include Lender or any
individual signing on behalf of Lender. The undersigned



61

 

--------------------------------------------------------------------------------

 

 

acknowledges that Lender has been induced to enter into or continue the Owed
Obligations by, among other things, the waivers and releases in this paragraph.

 

9.31Document Imaging.  Lender shall be entitled, in its sole discretion, to
image or make copies of all or any selection of the agreements, instruments,
documents, and items and records governing, arising from or relating to any of
Lender's loans to Borrower, including, without limitation, this Agreement and
the other Loan Documents, and Lender may destroy or archive the paper originals;
however, no original promissory notes shall be destroyed.  The parties hereto
(i) waive any right to insist or require that Lender produce paper originals,
(ii) agree that such images shall be accorded the same force and effect as the
paper originals, and (iii) agree that Lender is entitled to use such images in
lieu of destroyed or archived originals for any purpose, including as admissible
evidence in any demand, presentment or other proceedings.

 

9.32Prior Loan Agreement.  The Prior Loan Agreement is hereby amended and
restated in its entirety as set forth in this Agreement.  This Agreement
supersedes the Prior Loan Agreement in its entirety.  All of the rights and
undertakings under the Prior Loan Agreement of the parties thereto existing as
of the Effective Date are hereby confirmed and, subject to and, if applicable,
as amended by, the terms and conditions hereof, continued under this Agreement.

 

 

[The remainder of this page is intentionally left blank]





62

 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO FIRST AMENDED AND RESTATED LOAN AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives, and
delivered, as of the date first above written.

 

 

 

, a Delaware limited liability company

 



Anthony M. Puleo

Vice President and Treasurer

 

 

 

 

BORROWER:

 

BLUEGREEN/BIG CEDAR VACATIONS, LLC, a Delaware limited liability company

 

By:       /s/Anthony M. Puleo

Name:Anthony M. Puleo

Title:Vice President and Treasurer

 

 

 





63

 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO FIRST AMENDED AND RESTATED LOAN AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives, and
delivered, as of the date first above written.

/s/

 

, a national banking association

 







 

 

 

LENDER:

 

NATIONAL BANK OF ARIZONA, a national banking association

 

By:    /s/ Kristen Carrero

Name:  Kristen Carrero

Title:  Senior Vice President

 

 





64

 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO FIRST AMENDED AND RESTATED LOAN AGREEMENT

 

CONSENT AND AGREEMENT

The undersigned Guarantor consents to the foregoing Loan and Security Agreement
and recognizes and acknowledges the terms, covenants, conditions and provisions
thereof.

 

 

, a Florida corporation

 



Anthony M. Puleo

Senior Vice President, CFO and Treasurer

 

 

 

GUARANTOR:

 

BLUEGREEN CORPORATION, a Florida corporation

 

By:       /s/Anthony M. Puleo

Name:Anthony M. Puleo

Title:Senior Vice President, CFO and Treasurer

 

 

 

 

 



65

 

--------------------------------------------------------------------------------